 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Well-Bred Loaf,Inc.andBakery,Confectionery& Tobacco Workers International Union ofAmerica,LocalNo. 3, AFL-CIO. Cases 2-CA-17508, 2-CA-17589, and 2-CA-1759611 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 4 June 1982 Administrative Law Judge Stan-leyN. Ohlbaumissuedthe attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and to adopt the recom-mended Order.1.We agree with the judge that the Respondentunlawfully interrogated employees. The test for de-terminingwhether interrogation violates Section8(a)(1) iswhether under all the circumstances itreasonably tends to restrain, coerce, or interferewith rights guaranteed by the Act.2 Applying thetest to this case, we find that Baking SupervisorBodek'squestioningof employees RamkissoonRamrattanand Eduardo Jaramillo in August 1980and employees Ramrattan and Mohammed BhattiinOctober 1980 was coercive. The employeesquestioned had not openly declared their supportof the Union. Bodek was their shift supervisor. Heasked detailed questions:which employees wereparticipating in union activity,which had signedunion authorization cards, and whether Ramrattanand Bhatti had spoken to the union organizer. Heaccompanied his questions to Ramrattan with awarning not to sign a union card and a threat thatthe Respondent's owner had stated he would dis-charge all employees who were involved in unionactivity.The questioning in the total circumstances1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir 1951).We havecarefully examinedthe recordand find no basis for reversingthe findings.We alsofind the Respondent's contentionsthatthe judge was biasedwithout merit.There isnothing inthe recordto suggestthat his conductat the hearing,his resolutionsof credibility,his rulings,or theinferenceshe drew were affected by any biasor prejudice.Y SeeRossmoreHouse,269 NLRB 1176 (1984)undeniably infringed upon the employees' Section 7rights.2.Like the judge, we find that the Union hasdemonstrated by union authorization cards thatduring the stipulated material period, 5 to 10 Octo-ber 1980, it represented a majority of the unit em-ployees.3We disagree, however, with some of hiscomments about the cards, and we will not countemployee Leesa O'Dell's card.In discussing the validity of several cards4 thattheRespondent contests on the ground that thecard solicitor told the signer that the card wouldbe used only for an election, the judge reasons that"regardless" of what the solicitor tells the signer,the language of an authorization card prevails if itisunambiguous.Representations by a solicitor,however, may limit and cancel card language andmay invalidate a card for purposes of determiningmajority statuswhen, in effect, they direct thesigner to disregard the card language.5 Therefore,8 Thecardsexpresslydesignatethe Unionas bargaining representative.They readin pertinent part:"Ihereby request and authorize Bakery,Confectionery & Tobacco WorkersInternat'lUnion of America,LocalNo 3 toact for me as my sole collective bargaining representative in allmatters pertaining to wages,hoursand all other terms and conditions ofemployment."4The cardsof FauziaAshig, Florence Miller,ValloneMiller, andLeesa O'Dell.We agree with the judge thatFlorenceMillerwas not a supervisorfrom Augustthrough October1980,when she signed a umon authoriza-tion card and solicitedemployees Vallone Millerand FauziaAshig tosign cards.Florence Miller's personnelfile showsthat she was hired as a packer13 September 1978, was promoted to packingsupervisor9 April 1979,and was "Retiredfrom Supervisoryposition" April 1980.Miller's semian-nual evaluationdated 26 January 1981 shows her job titleas "packer,"evaluates her as "outstanding,"and statesher majorweakness as "unwill-ing to take on responsibility "Miller testifiedtwice at thehearing.On 16 April1981, asthe GeneralCounsel'switness,she statedthat she wasa packer and had been em-ployed asa packer during Augustthrough October1980. She gave testi-mony about umon authorizationcards,but was not questioned about herpacking duties or responsibilitiesOn 3 June 1981, as the Respondent'switness,Miller testified that in May 1981 she had become packing crewchief with a payincreaseof $25 a week. Questionedabout her dutiesduring 1979 and 1980, when she was packing supervisor,Miller testifiedthat she totaled and initialed timecards,arranged schedules and overtime,ordered supplies,and assigned packing tasks.She furthertestified thatafter her reclassification to packer,she continued the same duties,assistedthe packing supervisor, and made suggestions the supervisor followed. Inaddition, she stated that the packing managertold heritwas expectedthat she would keep the packing section in order and running smoothly.WitnessVicki Goodman, who workedfor the Respondent in varioussupervisory or managerial positions, and who worked temporarily as apacker sometime during September and October 1980, testified thatduring that time Miller gave packersworkorders and assigned packers topack deliveryruns.She testified also, however,she was not sure of Mil-ler's responsibilities and did not know whether Miller added up or ini-tialed timecards,orderedsupplies, assisted the supervisor in arrangingschedules,or made recommendations aboutovertime.A finding that Miller wasa supervisor in Augustthrough October 1980could restonly on Miller's testimony as the Respondent's witness. Thejudge,however, did not credither testimony,based in part upon demean-or observations,and we see no reasonto rejecthis credibility finding5SeeNLRB v. Gissel Packing Co.,395 U S 575, 606 (1969),Sambo'sRestaurant,269 NLRB 1187 (1984),Cumberland Shoe Corp,144 NLRB1268 (1963),enfd 351 F 2d 917 (6th Cir 1965).280 NLRB No. 36 WELL-BREDLOAF, INC.we do not rely upon the judge's comment. Wefind, nevertheless, that the cards of Fauzia Ashig,FlorenceMiller, and VallorieMiller validly au-thorize the Union to be bargaining representative.The judge did not make specific findings as towhat representations the card solicitors made toAshig, Florence Miller, Vallorie Miller, and O'Dellbecause of his view that the card language prevailsover any representation. In determining the cards'validity we rely on his credibility findings concern-ing other testimony and find that the solicitors didnotmake representations to Ashig and the twoMillers that negated the card language.6 We findthat there is a question whether a representationwas made to O'Dell that canceled the card lan-guage,and we do not consider her card a validdesignationof the Union as bargaining representa-tive.73.We consider a bargaining order an appropriateremedy, as the judge recommended. We reject,however, the judge's suggestion that a bargainingorder may be warranted when a labor organizationhas not achieved majority status. The Board con-sidered this question inGourmet Foods,270 NLRB578 (1984), and decided that a nonmajority bargain-ing order is not a remedial option. In this case theUnion represented a card majority from 5 to 10October 1980.We conclude that employee senti-ment concerning representation, expressed by thecard authorizations,would, on balance, be betterprotected by a bargaining order than an election, asthe possibility of ensuring a fair election by the useof traditional remedies is slight.8The Respondent's unfair labor practices were se-riousand pervasive. Soon after organizational ac-tivity began in August 1980, the Respondent inter-rogated employees about the activity and warnedthat it would discharge union adherents. It thendischarged four employees, including the two6We cannot rely on Florence Miller's testimony that in solicitingAshig to sign a card she told Ashig that"we need her signature on thecard only to have a vote."The judge discredited Miller's related testimo-ny and described some of her testimony as "seriously prevancative." Wealso do not rely on Miller's testimony that Carmen Mann, who asked herto sign a card, told her the "sole purpose"of the cards was to get anelection,or her testimony that in soliciting Vallone Miller to sign a cardshe told Vallone Miller what Mann had said.We accept the testimony ofMarin,whom the judge credited on other issues, that she told FlorenceMiller"we would have elections after we would get 50 percent of thecards"and that tojoin the Union,Florence Miller would have"to signthe card."We also rely on Vallorie Miller's testimony that,when she au-thorized FlorenceMiller to sign a card for her, Florence Miller said"that if we get enough votes-enough people to sign the cards, theUnion would come in "7O'Dell testified that Paula Reynolds, who had secured the authoriza-tion card for her to sign,told her that the signed cards "would enable usto have a vote to bring the Union in, but it wasjust tovote."Reynoldstestified that she did not remember whether she said anything to O'Dellabout the purpose of the cards.The judge credited the testimony of bothO'Dell and Reynolds on other issues.8 SeeNLRB Y. Gissel Packing Co.,above at 614.307union leaders. In October 1980 it again questionedemployees about union activity and discharged twoother employees. The threat of discharge and theactual discharge of six employees are violationsthat are highly coercive and resistant to traditionalremedies. The unit is small, comprising 23 employ-ees,and 6 of these lost employment because oftheir union activities. Three employees were sub-jected to coercive conduct, and two of these inturn cautioned some other employees. Althoughthe Respondent reinstated two of the employees itunlawfully discharged in August, any mitigatingeffect the reinstatements may have had, as the Re-spondent urges, was overcome by further unlawfulconduct after the reinstatements-additional inter-rogation and the discharge of two other employ-ees.9ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The Well-Bred Loaf, Inc., New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.9 In approving the bargauung order in this case, Member Dennis relieson the analysis setforthin her concurring opinion inRegencyManorNursing Home,275 NLRB 1261 (1985)Timothy J. EnglishandJohnR.Westhoff,Esqs.,for theGeneral Counsel.Fred C.Klein,Roger H. Briton,& Jeffrey H.Lapidus,Esqs. (Messrs. Seham, Klein&Zelman,Attorneys),ofNew York, New York,for the Respondent.M. Margaret Terry,Esq. (Messrs.Cohn,Glickstein,Lurie,Ostrin,Lubell & Lubell,Attorneys),of New York, NewYork,for the Charging Party.DECISIONPRELIMINARY STATEMENT-ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge.This proceeding under the National Labor Relations Act(theAct), based on a consolidated complaint issued onDecember 10, 1980,1 by the Regional Director forRegion 2 of the National Labor Relations Board, grow-ing out of charges filed on September 2 and October 14and 15, 1980, by the Charging Party was litigated beforeme inNew York City, New York,on various dates fromApril 13 to June 18, 1981, with all parties appearing bycounsel2 who were afforded full opportunity to presentiAt the outset of the trial, the General Counsel indicated that the con-solidated complaint subsumes the original complaint(dated October 22,1980).Accordingly,all references herein are to the consolidated com-plaint.Unless otherwise specified, date references throughout are to 1980.Counsel for the Charging Party attended only the first day of thetrial. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence and arguments,as well as to file posttrial briefs,which after several unopposed applications for time ex-tension,were received from the General Counsel andcounsel for Respondent in September 1981. The trial re-quired 14 days, with 28 witnesses (3 of whom werecalled by bothsides),2056 transcript pages, and 260pages of exhibits;withbriefs totaling an additional 248pages, in all over 2500 pages of written matter.Recordand briefs have been carefully considered.The principalissues arewhether, in violation of Sec-tion 8(a)(1), (3), and (4) of the Act, Respondent: (1) inter-rogated employees concerning their union membership,activities,and sentiments;(2)warned employees to re-frain from union activities; (3) created the impression onsurveillance over employees' union activities; (4) threat-ened employees with discharge for union membership oractivity; (5) discharged employees for giving testimonyto the Board under the Act; and (6) discharged employ-ees for union membership, activity, or support. A furtherprincipal issue is (7) the appropriateness of an electionlessbargaining order3 to remedy Respondent's alleged viola-tions of the Act.On the entire record and my observation of the testi-monial demeanor of the wtinesses, I make the followingFINDINGSAND CONCLUSIONS1. JURISDICTIONAt all material times,Respondent has been and is aNew York corporation, with office and place of businessin the county, city, and State of New York, engaged inthe retail and wholesale bakerybusiness.From its oper-ation of that business, during the representative year im-mediately preceding issuance of the complaint, Respond-ent derived gross revenues exceeding $500,000, and also,within the same period at the same place for that busi-ness,purchased and received goods and materials ofgross value exceeding $50,000, from other New York en-terprises, each of which received same directly in inter-state commerce from States other than New York.I find thatat all material timesRespondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7), and that at all timesthe Charging Party has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICES: FACTS ASFOUNDA. BackgroundRespondent operates a bakery located on the secondfloor of a loft building at 432 East 91st Street, betweenYork and 1st Avenues, in New York City. Respondent'sprimary and almost exclusive product is dessert cakesand cookies, with but little bread. In the front portion ofits loft are its offices; tables, mixing apparatus, and ovensare in the unpartitioned rear, where its products are alsoboxed for delivery. Respondent additionally operates aseparate retail sales store about two blocks away, onSecond Avenue between 90th and 91st Street. Its pro-8NLRB v. Gissel Packing Co,395 U S. 575 (1969)duction and maintence employees in its bakery (bakers,packers, and maintenance workers)total around 25.4It is conceded that union organizational activity, underthe aegis of the ChargingPartywith the in-plant leader-ship of various employees,commenced in August 1980and moved into higher gear around the end of Septem-ber-earlyOctober 1980.This activitywas commonknowledge not only among Respondent's employees, butalsos on thepart ofRespondent,whichcontinued tomaintain open hostility thereto(aswas its undoubtedright,within lawful parameters).It is within the context of this organizing activity thatthe spate of alleged violations of theAct byRespondent,here complained of but denied by Respondent, areclaimed to have occurred.These willnow be examined.B. Specific AllegedViolations1. Interrogation of employees concerning unionaffairsThe complaint(par. 10)alleges and the answer deniesthat on various occasions in August and October 1980Respondent through its supervisor,Baking ForemanJohn Bodek,interrogated employees in violation of Sec-tion 8(a)(1) of the Act concerning their union member-ship, activities, support, and sympathies.Respondent's former baker Ramkissoon Ramrattan tes-tified credibly that in early August, soon after the startof union attempts to organize the bakery employees andafter fellow employee Carmen Marin had solicited himto sign a union card, he was summoned into the privacyof the refrigeration room by Baking Supervisor Bodek(Bodek), who, after informing him that Owner Caccavowas "very worried" about these activities, questionedRamrattan about which employees were involved, specif-ically singling out Ramrattan's fellow baker and friendMohammed Bhatti.Ramrattanprofessed ignorance.Bodek told him Owner Caccavo had stated he wouldfire all employees involved. As soon as he left the refrig-erator,Ramrattan warned Bhatti to "be careful." Laterthat day he learned Marin had been fired. Thereafter,"almost on a daily basis,"Bodek continued to prod Ram-rattan onwhether "[you] saw theunionguy today" andto inquire of him if he knew "anyone who else signedthe card,"while at the same time warning him, "Don'tsign a card."Respondent's oven tender Eduardo Jaramillo, steadilyin Respondent's employ for about 3 years,6 testified cre-dibly that in August he also was questioned by Bodek,who asked him to "tell [me], if I knew who was gettingmvolvedin this thingwith theunion, about signing thepapers,"referring to them as "troublemakers."Jaramillodenied any knowledge, but immediately thereafter he4 Thisis an approximationfor introductoryorientation purposes only.See sec. III,C, infra formore precise figuresTestimonyof Respondent's principalsCaccavoand Glicken as wellas Supervisor Bodek.6We have been instructed that such witnesses, testifying at risk of em-ployer reprisal,may deserve an extra credibility mark for that reason.Georgia Rug Mill,131NLRB 1304, 1305 fn.2 (1961), enfd.asmodified308 F.2d 89 (5th Cir 1962),Wirtz v. B.A.C. Steel Products,312 F 2d 14, 16(4th Cir 1962) WELL-BRED LOAF, INC.warned Carmen Mann to stop passing out union cards"because John Bodek was looking for those people." Jar-amillo, a credible witness, was uncross-examined and histestimony stands undisputed.Respondent's former packing supervisor Vincent Sototestified credibly that in mid-August he and fellow Su-pervisorEric Isler were summoned to the office ofOwner Caccavo, where, in the presence of Respondent'smanager Guy Sikes (Shar), Caccavo and Sikes askedthem what they knew about union activities, includingdistribution of union cards.When Soto and Isler re-sponded in the negative, they were instructed to reportsuch activities.7Baker Ramrattan testified additionally that on October2, after he signed a union card on the street before re-porting to work, under observation by Bodek, as soon ashe reported in Bodek demanded to know, "What [wereyou] speaking to the union man about? [I know that heis]a union organizer." From that day (October 2) untilhis discharge on October 9 (see infra, sec. III,B,6,e&f),Bodek continued to ply Ramrattan concerning union ac-tivities and card signers, at the same time warning Ram-rattan to desist.Respondent's former baker Mohammed Bhatti testifiedcredibly that while baking a cake on October 3 he, too,was questioned by Bodek whether Bhatti had "seen theunion person on the corner" (Bhatti, with Ramrattan,had indeed signed union cards on the street the daybefore,underBodek's observation).Bhatti remainedsilent. (He, too, was discharged, with Ramrattan, on Oc-tober9,under circumstances described infra, sec.III,B,6,e&f.)Respondent's initial defense to the foregoing, in itsanswer, was a denial. On opening argument at the trial,its contention was that its interrogations were uncoerciveand that the information elicited was "volunteered" bythe employees in question. (Its contentions remain thesame on brief.) Respondent's witness Bodek concededduring cross-examination, after lengthy hesitation, thatinformation concerning union activities, including namesof employees who had signed union cards, was elicitedin response to his questioning of Ramrattan as well asBhatti;8 and that Bodek passed this information on toRespondent's principal Caccavo, subsequent to whichsome or all the identified employees were terminated.On the entire record, crediting the foregoing testimonyof the interrogated employees, I find that, as alleged inthe complaint (par. 10), Respondent in August as well asOctober 1980 interrogated employees, in violation ofSection 8(a)(1) of the Act, concerning union member-ship, activities, support, and sympathies.2.Warnings to employees to refrain from unionactivitiesThe complaint alleges (par. 11), and the answer denies,that from August to October Respondent, through its7Thisparticular incident,involving Soto and Isler,may not be regard-ed as violativeof the Act,nor is it so alleged,sinceSotoand Isler were,at the time, supervisoryemployeesaDuring later cross-examination,Bodek stated hequestoned onlyRamrattan,not Bhatti,concerningthe Union.309baking supervisor Bodek, warned and advised employeesto refrain from union-assisted activities.Concerning the foregoing, Respondent's former bakerRamrattan testified, as will be recalled, that when he wasinterrogated by Bodek in the privacy of the refrigeratorinAugust, Bodek warned him that Respondent's princi-pal Caccavo had stated that he would fire all employeesinvolved in union activity, and Bodek continued to womRamrattan not to sign a union card. Also on October 2(the same day as Ramrattan signed a union card and aweek before his discharge), Bodek warned him that hedid not "want the employees to be speaking to Carmen[Marin] because she was the one that was bringing in theunion"; and thereafter Bodek continued to warn Ramrat-tan not to sign up with the Union-a warning relayed onby Ramrattan to his fellow bakers Arnold Worthmanand Mohammed Bhatti, as testified to by each of them.The matter concerned Bhatti to the extent that he indi-cated to Bodek in the refrigerator in August that he hadnothing to do with the Union and did not want to befalsely accused or suspected, drawing reassurances fromBodek that he would report this to principal Caccavo.These matters having been testified to persuasively, Ifind that, as alleged, Respondent in August as well asOctober 1980 warned employees to refrain from unionactivities.3.Creation of impression of surveillance overemployees' union activitiesThe complaint (par. 12) alleges and the answer deniesthat about October 2 Respondent through its supervisorBodek created the impression that its employees' unionactivitieswere under its surveillance.Credited proof9 establishes that on their way to workon October 2, on a street corner about 200 feet from thebakery,Respondent's former bakers Ramrattan andBhatti, at the behest of their fellow worker CarmenMarin (the leader of the union organizational activitiesamong the bakery employees) and union organizerNarcisoMartas, signed union representation cards. Atthe time, as it happened-there is no proof to the con-trary, that he was following them or that he was deliber-ately spying on their movements-Respondent's bakingsupervisor Bodek was passing by, on this public streetnear Respondent's bakery, also on his way to work, andsaw and greeted them. Whether Bodek saw them actual-ly signing cards is disputed and conjectural-Bodek indi-cates he did not. Bodek proceeded to the bakery, but, ac-cording to the General Counsel's witnesses, he soonthereafter emerged and looked at them again.On this record, I find the allegation in question not es-tablished by preponderating substantial evidence as re-quired. t 0 It has not been shown that Bodek deliberately9Testimony of General CounselwitnessesMann, Martas, Ramrattan,and Bhattii°Administrative Procedure Act, 5 U S C §§ 556(d), 706(2)(E); Con-solidated Edison Co. Y.NLRB,305 U S. 197, 229, 230 (1938);NLRB YBell Oil Co,98 F 2d 406, 410 (5th Cir 1938),NLRB v. A. S. Abell Co., 97F 2d 951, 958 (4th Cir 1938), Attorney General'sManualon the Admin-istrativeProcedure Act 75 (1947) 310DECISIONSOF NATIONALLABOR RELATIONS BOARDpositioned himself where he could or did spy on the inci-dent in question. For aught that appears, Bodek wassimply on his way to work, as were Ramrattan andBhatti, on a public sidewalk close to the bakery. The factthat Bodek later emerged from the bakery after enteringitand looked in the direction of the group is of insuffi-cient significance, in my opinion, to constitute a violationof the Act. It has been pointed out" that it does notconstitute unlawful surveillance or creation of that im-pressionfor an employer to observe that whichisplainto see while he is about his usual business or activitiesandwithout his having deliberately and obtrusivelyplaced himself to spy over his employees' union activi-ties; and, indeed, not even in the latter situation when itiswithin his business premises during his employees' paidworktime while they should be working. Because theproof here fails to establish creation of the impression ofsurveillance in violation of the Act, I find the allegationin question not sustained. t 24.Threats of discharge for union membership oractivityThe complaint (par. 9) alleges and the answer deniesthat about August 22 Respondent through its bakingforeman Bodek threatened employees with discharge ifthey joined or remained members of the Union or en-gaged in activities on its behalf.Concerning this, Respondent's former baker Ramrattantestified credibly that in August Bodek informed himthat Respondent's principal Steven Caccavo had said hewould fire all employees who had signed union cards.Not only is this totally undisputed by Bodek, butBodek conceded during cross-examination that when hediscovered and reported the union organizational activitytoCaccavo in late August, the latter indicated to himthat he would "nip the situation in the butt [sic]" by ter-minating employees involved with the Union-and thatthose employees were, indeed, later terminated.I find that allegation in question established.5.Discharge of employees for giving testimony tothe Board under the ActParagraph 15 of the complaint alleges that, in violationof Section 8(a)(4) and (1), Respondent discharged its em-ployees Ramrattan and Bhatti on October 9 additional-lyls because they supplied the Board with an affidavitand gave testimony under the Act.iiCf.NLRB v. SimplexTimeRecorder Co,401 F.2d 547, 549 (1st Cir1968);Federated Department Stores, 241NLRB 240, 243 (1979),Porto Sys-temsCorp,238 NLRB 192 (1978), enfd 625 F 2d 399 (2d Cir 1980), Em-erson Electric Co.,177 NLRB 75, 87,and casescited (1969). But cfElmHillMeats of Owensboro,205 NLRB 285 (1973); CannonElectric Co,151NLRB1465 (1965)12 In this connection,while in myopinion,Bodek's happening to seethe described incident(or part ofit)while passing by on the street goingto work is clearly not violative of the Act, because he wasnot requiredto put a blindfoldon or look the other way, Bodek's described reemer-gence from the bakery might not similarly be regarded However, Bodekdisputes this, and even were it to be assumedthat hedid reemerge andglance in their direction,the episode as described in the given context issimply too equivocal and trivial,in my estimation,to rise to thelevel of aviolationof the Act.13 I e , in additionto theirunion membership and activities discussedinfra, sec. III,B,6,e&fThe proof 14 establishes that on October 7 Respond-ent's former baker Ram rattan,who was discharged byRespondent 2 days later on October 9 under circum-stances to be described (infra, sec.III,B,6,e&f), suppliedto NLRB Agent John Westhoffa written statement con-cerning matters here underofficialBoard investigationby Westhoff,in an automobile on the street.After sup-plying the statement, Ramrattan expressed misgivingsabout executing and leavingitwith Westhoffbecause "Imust say how scared I was to lose my job . . . I wasvery scared to do anything . . . because I've been seeingallmy coworkers who was involved with the union justgoing." 1 s At work, Ramrattan left the written statementin the pocket of his jacket, which he hung in his un-locked private locker with his name on it in the employ-ees'washroom. At the end of that workday (October 7)he left his jacket in the locker, as he did the next day(October 8), returning to his home two blocks awaywithout it on each of those days. After reporting towork on October 9, when Ramrattan went to the urinalin or near the locker room, he observed Bodek holdingand reading Ramrattan's statement to the Board.Ramrat-tan remonstrated with Bodek that he had no right to gointo his personal possessions,and he snatched the docu-ment-which contains a detailed expose' of Respondent'sviolative actions here, up to that point-from Bodek.Bodek warned Ramrattan not to sign the paper and notto disclose the incident to anybody,saying,"Do youwant to suck my blood? Do you want tosend me tojail?" Bodek then said he would and immediately did goto Caccavo's office, closing the door of Caccavo's officebehind him. Shortly thereafter (as detailed infra, sec.III,B,6,e&f), Ramrattan was precipitately discharged. Onthe next day (October 10), he signed and returned thewritten statement in question (R. Exh. 14) to BoardAgent Westhoff (which was redated from October 7 toOctober 10).Bodek totally denies the incident testified to by Ram-rattan.After observing Ramrattan closely during his lengthysojourn on the witness stand,I am unable to accept thenotion, as Bodek would have me believe, that Ramrattansimply manufactured the episode in question out of hisimagination.Comparing testimonial demeanor as careful-ly observed, and evaluating it within the context of therecord as a whole, I prefer and credit the testimony ofRamrattan concerning the described incident, and ac-cordingly find the complaintallegation in question estab-lished by preponderating credible proof-only however,in respect to Ramrattan and not (as also alleged) as toBhatti. 1614Creditedtestimony of General Counsel witnesses Ramrattan andMartas.15 See infra,sec III,B,6,a (Mann),sec III,B,6,b (O'Dell), sec.III,B,6,c(Vera),and sec III,B,6,d (Reynolds).16While itis true that the statement in question does not appear tohave been signed and swornto byRamrattan until October 10, 1 dayafter he was discharged,it is undisputed that it was supplied to the Boardagent on October7;and the circumstances compel the conclusion thatthe statement was indeed part and parcel of the competent producing andtriggering cause for Ramrattan's rapidly ensuing discharge,thus constitut-Continued WELL-BRED LOAF, INC.6.Discharge of employees for union membership,activity, or supportThe complaint (pars.13a through 13d) furtherallegesthat Respondent discharged six of its employees becauseof their union membership, activities, and support in vio-lation of Section 8(a)(3) and (1) of the Act.The six employees in question are Carmen Marin,Leesa O'Dell, Humberto Vera (Vega), Paula Reynolds,RamkissoonRamrattan (Ramrattan), andMohammedBhatti. Their cases will be reviewed separately. Howev-er, in considering these discharges and evaluating thetrue reasons therefor, it is necessary to bear in mind cer-tainestablished facts or concessions, applicable to all,within the context of the record as a whole. These are:(1) all six employees were discharged shortly after theinception or resurgence of union organizational activities;(2) the absence of any previous "layoff' policy on thepart of Respondent; (3) for practical purposes, the essen-tially satisfactory work performance of the employees in-volved; (4) Respondent's prompt hiring of new employ-ees, notwithstanding its current assertion that it terminat-ed some of the employees in question because of a busi-ness downturn; (5) Respondent's subsequent reinstate-ment or rehire (or alleged offer to do so) of a number ofthe discharged employees; (6) the union organizationalleadership of some of the discharged employees and theunion affiliation and activities of all of them; (7) Re-spondent's conceded knowledge of its employees' unionorganizational activities; (8) Respondent's sharp hostilityto the unionizaion of its bakery; (9) Respondent's unfairlabor practices as described and found, supra; (10) cred-ited testimony (supra) that Respondent's principal Cac-cavo stated that he would fire all employees involvedwith the Union; (11) the testimony of Respondent's su-pervisor Bodek, called as its own witness, that when heinformedRespondent'sprincipalCaccavo, in lateAugust, of the union organizational effort, Caccavo in-formed him that Respondent would "nip the situation inthe butt [sic]" by terminating employees involved withthe Union, which was in fact thereafter carried out; (12)the testimony of Respondent's personnel manager DianaTroxel, called by Respondent as its own witness, conced-ing on cross-examination that she had been told by Re-spondent's manager Guy Sikes (Shar)17 that "there hadbeen a union drive and that some people had signedsome cards and that we were letting some people go . . .the ones who were involved in the Union activity"; (13)theconcessionofRespondent'sprincipal,one-halfowner, and then President Judy Caccavo Glicken, alsomg a direct interference with the Board's investigative processes and,indeed, with a basic purpose for its creationCfFirstNational Bank Co,209 NLRB 95 (1974), enfd. 506 F 2d 1054 (5th Cit. 1974) (Sec 8(a)(4)violated where employee dischargedbecause employersuspectedhe hadfiled or was about to file charge),Fuqua Homes (Ohio). Inc,211 NLRB399, 400 fn.6 and 403fn 14 (1974) (Sec. 8(aX4) violated whereemployeescheduledto testify, but whodid not actuallytestify,was disciplined). Itisadditionallyto be noted thatWebster's Third International Dictionary(1968) defines"testimony"to include averments not necessarily madeunder oath Indeed,under certaincourtusages even in formalproceed-ings testimonymay be givennot underoathNo indicationhas been pro-vided that Congress intended the expressionstrictissimiin Sec 8(a)(4)SeeNLRBv Scrivener,405 U.S. 117, 121-125 (1972)17Undisputed by Sikes, who was not called to testify311testifying as Respondent's own witness, on direct exami-nation, that the Company had-prior to September-dis-charged four employees "because they were involved inunion activity" or "layoff '-"combination"; and also(14) the testimony of Respondent's other principalSteven Caccavo, likewise testifying as its witness ondirect examination, that when he learned on August 22from Baking Supervisor Bodek that union organizing ac-tivitywas going on in the bakery, with a list of sevennames,Caccavo at once called a management meeting, atwhich Manager Sikes (Shar) insisted that all unionists befired at once because "the union would put us out ofbusiness," and that Caccavo agreed about four (claimedat the instant hearing to have been slated for discharge-plus O'Dell, who Caccavonow claimswas laid off onlybecause she was the roommate of unionist Reynolds andhad only been at the bakery for 2 weeks, but whomBodek admits he probably also identified to Caccavo as aunionist and whom Respondent concedes on brief it"presumed" to be such).a.Carmen MarinThe consolidated complaint (pars. 13a, 14, 18, and 19)alleges that, in violation of Section 8(a)(3) and (1), Re-spondent discharged its employee, Carmen Marin aboutAugust 22 discriminatorily and because of her protectedconcerted union activities and failed to reinstate her untilabout September 24.There is no doubt that Carmen Marin was the leaderof the union organizing activities among Respondent'semployees, recruiting many into union membership. Itwas Marin who first approached and met with NarcisoMartas, general organizer of the Union, early in August,concerning organizing Respondent's bakery. Thereafter,inmid-August, Martas again met with Marin and Hum-berto Vera (and employee Joseph Dahmen, whose subse-quent discharge is not here involved)-Vera had beenrecommended by Marin-and, forming the employees'organizing committee, received union representation des-ignationcards forsignatureby employees, Vera promis-ing to "start tomorrow the ball rolling."On one occasion (in early October), Baking SupervisorBodek indicated to baker Ramrattan that Bodek was wellaware that "Carmen [Marin] ... was the one that wasbringing in the union."CarmenMarin entered Respondent's employ as apacker'sassistant in itsbakery on April 10, 1978 (over 2years before the events to be described), was promotedto packer in July 1978, and remained continuously in itsemploy until she was precipitately discharged or, as Re-spondent claims, "laid off," on August 22, 1980. Al-though she has worked on three different shifts (6 a.m.-2p.m., 2-10 p.m., and 10 p.m.-6 a.m.), at the time of hertermination as well as for 3 months prior thereto sheworked on the afternoon or 2-10 p.m. shift. At the timeof her termination (August 22), she was receiving $6.50per hour, having received her latest 50-cent hourly raiseabout a month before, in July, when her supervisorGlenn Agrin informed her she had had a "good evalua-tion,"which he showed her (G.C. Exh. 23B-indeed agood evaluation) and praised her for her "good work." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd during the year priorto her termination she hadalso received praise from customers as well as supervi-sorsfor her work. At notime during her2-1/3-yearwork tenureprior to herprecipitate termination had anydissatisfaction or displeasure been expressed about herwork performance-quitethe contrary,as her writtenevaluation(G.C. Exh.23B) attests.Respondent's total satisfaction withMann's job per-formance,confirmedin the testimonyof Packing Super-visorVincent Soto, suddenly changedafter she beganexercising the rights guaranteedtoher byCongressunder theAct. Accordingto Respondent's principal Cac-cavo,he learnedof this on August 22. On thesame day,Marin was unceremoniously terminated,after 2-1/3 yearson thejob. On that day (August 22), reporting for workas usual,she waswarned by her coworkerEduardo Jara-millo thatBakerySupervisor Bodek was going aroundasking about"the troublemakers" and thatRespondentintendedto fire theunionists.Soon thereafter, bakerRamrattan expressed similar apprehensions.Marin wasthen summonedby Supervisor Eric Isler to the office,where she was informed by Manager Sikes(Shar) thatalthough she was "oneof mybestworkers" 1 s he wasnevertheless"obliged to cutmy personnel," and that "inthe lasttwo weeks you areworkingvery badly . . . and... very slowly" and that "yourface,you look tired";and shewas toldshe could leavethen and there. On herway out,her supervisor,Isler, told her,"I'm so sorry,we have a lot of work. 'Shar'[i.e.,Manager Sikes] iscrazy. [Shar]iscrazy telling me tobother [you], push[you], push [you] . . . . [I] told [him you're]working;[you're]workingfine."WhenMarin indicated she wasbeing firedbecause of her union activities,Isler said heknew nothing about that.At thetime of her termination,there werefive or sixpackers working mornings and three-all new-in theafternoon.Of these onlyone, Olga Paz,had more senior-ity thanMarin; and Marin,who workedafternoons, hadthemost seniorityon that shift.During the 2 weeksbeforeMarin's termination,additional packers had beenhired;indeed,on the very day of her layoff, she orienteda new employee in hiswork. I believeMarin's testimonythat work was not slowat thetime, that the quantity oforders had not slackenedoff, andthat businesswasaround the same level as it had been during the preced-ing 6 months,and the contraryhas inno way factuallybeen demonstrated.I also credit her testimony,corrobo-rated by Packing SupervisorVincent Soto, that prior toher termination,when workslackedoff, itwas not theCompany's practiceto lay off,but to reducethe work-time(as, e.g., by reducing the employees'5-day week toa 4-dayweek) and therebyto spread the available workaround;and thatno packers had been terminated for notenough work to do.18 Undisputed by Sikes, who was not called to testify.Also undisputedby Isler,who was there and who, as Respondent'switness,merely deniedthat Isler told Marin she was one of his best employees-something thatMarin hadnottestified to.Approximately 1 month later, on September 24, afterthe initial charge was filed herein by the Union, Marinwas recalled by Respondent and returned to her job.19Respondent's explanation for its termination of Mar inis that her work was poor and inefficient and that itsbusiness had fallen off. I unhesitatingly reject the first ofthese contentions as contrary to fact and the second asalso contrary to fact or not factually established by sub-stantial credible evidence.Concerning the first (Marin'salleged inefficiency),it is to be observed that at no timehad her work performance been meaningfully or signifi-cantly criticized prior to her advent into and leadershipof the employer-disfavored union organizational activi-tieszoand Caccavo's vow to rid his bakery of all union-ists.Iplace littleif any stockinPersonnelManagerTroxel's alleged memorandum dated August 19 to Re-spondent'sprincipalGlicken(Judy Caccavo)-whichRespondent's principal Steven Caccavo conceded he didnot see until"a matter of weeks" afterward-because itis purely self-serving and inconsistent with the true facts,as here established,concerningMarin'swork perform-ance; for example,Main's extremely high marks on herwork evaluation rating sheet(G.C. Exh.23B, where shescored 93 points out of a possible maximum 100,with theadded comment "Alway[sic] on time&ready to work"(id.).)Furthermore,Respondent's purported (but, as I be-lieve and find, feigned)suddenly compelling dissatisfac-tionwithMain's work within the time frame and cir-19According to testimony of Respondent's principalCaccavo, he re-tained labor counsel in early September,subsequent to Marco's termina-tion and after receiving the charge herein,and his counsel thereupon sup-plied him with a memorandum detailing appropriate as well as proscribedemployer conduct "during a union-organizing driver."The memorandum(R Exh.22) includes warnings that"During a union-organizing cam-paign,certain activities by management are prohibited ... [and] .must be avoided...[including"Playing off or discharging any employeefor union activity. If found to be an unfair labor practice,you can beliable for full back pay for all time lost by the employee"] (id. at 6); that"any discharge during the course of a union organizing campaign shouldbe discussed in advance with counsel" (id. at 15); that "[i]n certain caseswhere an employer commits an unfair labor practice,the NLRB will cer-tify the union as the bargaining representative of your employees eventhough it lost the NLRB-conducted election(id. at 1);that"The dangerof committing unfair labor practices that could produce a bargainingorder is one of the primary pitfalls that must be avoided during an elec-tion campaign" (id.at 5);that"[i]n a face-to-facemeeting with the[union] organizer, you shouldnotexamine the signed authorization cards,even if the organizer offers to show them to you . . . . Looking at thecards is tantamount to recognizing the union as bargaining agent withoutan election" (id. at 4);and "[l]isten carefully to what the organizer tellsyou, so thatyoucan get as much information as possible from him" (id.);and that in case of a union demand for recognition,"DO NOT PANICDo not take any steps until you have obtained legal advice" (id at 3-4)Thismemorandum was supplied to Respondent after its termination of atleastMarin, Vera,Reynolds,and O'Dell. Caccavo testified that he of-fered reinstatement to these employeees on advice of counsel.20 The testimony of Marin's packing supervisor Isler is not to the con-trary.Although he referred to a written warning to Mann about herwork,after it was called to his attention that it was in October,long afterher termination and subsequent to her recall, he conceded there had beenno work criticism before then(October)-which means before her termi-nation on August 22 in question here.Respondent's principal Caccavosimilarly conceded no work criticism of Marin prior to her discharge.And I reject Respondent's currently advanced tongue-in-cheek conten-tion that Mann's inability to read English affected her work performance;consider,for example,her uninterruptedover 2-year tenure, her excellentwork evaluation rating, and Respondent's rehire and reinstatement of hera month after her termination. WELL-BREDLOAF, INC.cumstances described is difficult to reconcile with itsrecall and reinstatement of her a month later.21 Insofaras Respondent's "economic necessity"contention is con-cerned,it is addressed;infra("Additional General Obser-vations Regarding Respondent's `Economic'and Other De-fenses").Suffice it to say at this point that it has not beencredibly factually established;that I credit Marin's testi-mony to the contrary as to the prevailing work level;and that the contemporaneous hiring pattern also beliesthe contention.22Under all these circumstances,the conclusion is com-pelling that the real reason for Marin'sdischarge onAugust 22 was her leadershipof theunion organizationalactivities inRespondent'sbakery,so highly disfavoredby Respondent and which Respondent had vowed to endthrough discharge of its proponents. Respondent havingfailed satisfactorily,through substantial credible evidenceto rebut the General Counsel'spersuasive prima faciecase in that regard(cf.Wright Line,251NLRB 1083(1980)),I find and determine on the record as a wholethat it was Marin's union organizational,protected con-certed activities among Respondent's bakery employeeswhich were the true and only reasons for her terminationon August 22, 1980, and that but for those activities shewould not have been terminated.b.Humberto Vera (Vega)23Humberto Vera (Vega) was after Carmen Marin(supra), the leading union activist among Respondent'sbakery employees. Although Mann established the initialcontact with the Union, Vera appears to have led her indistribution and solicitation of union representational des-ignation cards among the employees. Together withMann and one other employee,24 they constituted theemployees'union organizing committee.After over 5 months in Respondent's employ, Verawas also summarily discharged-on August 23, the dayafterMann's discharge, and the day after Caccavolearned Vera as well as Marin (and Paula Reynolds, tobe discussed, infra) were involved in union organizingactivities in the bakery.Vera entered Respondent's employ as a packer andmaintenance man on March 4, 1980, at a starting wage of$4.50 per hour. OnJuly 9,1980, as a dishwashing252i See, however, fn 19, supra, which provides a logical and believableexplanation for that succession of events.22Respondent's packing supervisor Vincent Soto testified crediblythat,at the time of Mann's termination, he had already posted a workschedule for the following week for the packing section and that it in-cluded Marin,and, further,that afterMann's termination on August 22,he hired a replacement for her. When, in the light of Respondent's "eco-nomic necessity"defense, Respondent's principal Caccavo was called onto account for Respondent's hire of new packer Golish on August 21, hisresponse was limited to, "We are a very unusual company .Nothingsurprises me anymore."23 Consolidated complaint pars 13(b), 14, 18, and 1924 Joseph Dahmen,also subsequently discharged,for an alleged reasonnot considered by the Regional Director to have been violative of theAct, because she declined to include him in the complaint(See G.CExh 1P)as I e , washing baking equipment(scoops,ladles, pans, etc), therebeing no dishes in the commonly accepted sense313maintenance man, he was advanced to $5 per hour.26 IcreditVera's testimony that during his employment inRespondent's bakery, his work performance met with nocriticism.Itwill be recalled that Respondent's principal Caccavotestified that he first learned of the union organizing ac-tivities ofMarin and Vera (and some others) on August22,whereupon,according to the testimony of his BakingSupervisor Bodek, who was his informant, he resolved to"nip the situation in the butt[sic]" by terminating theemployees involved in those activities; and that, furtheraccording to Bodek, those employees were indeed termi-nated.On the next day after Caccavo (according to his owntestimony)learnedof Vera's union organizational activi-ties (August 22), on August 23 (a Saturday), after Verapunched out, he was invited to the office by ManagerSikes (Shar), who said to him, 2 v "Humberto, you're agood worker, but I have to lay you off because the workis slow . . . . On Wednesday you want me to send yourcheck by mail or do you want to come and get it?" Butthere had been no diminution in the quantity of hours ofwork of Vera, whose testimony to that effect I credit-nor was the contrary here credibly established.WhenVera returned for his paycheck the following Wednes-day, Sikes (Shar) wished him luck and offered to providehim with a recommendation. But Vera observed a newemployee doing the work Vera had previously beendoing.It is stipulated that on November 26, 1980, Respondentoffered to reinstate Vera to his former job. Vera con-cedes that he did not return because he had meanwhileobtained another job .211Respondent's defenses to its termination of Vera a dayafter it learned of his union organizational activities anditvowed to rid itself of union protagonists in its workforce is essentially the same as in the case of Marin(supra), namely, work inefficiency and economic strin-gency.We dispose of the latter (economic necessity)first, by reiterating that in Vera's case, as in Marin's case,ithas not been established by substantial credible proof;further noting,as in Marin's case, that,notwithstandingthe claim of alleged economic necessity, Vera was re-placed within a few days after his termination. As to theclaim that Vera's work was unsatisfactory, (1) on com-parative testimonial demeanor observations, I have adefinite and clear preference for the testimony of Vera,who impressed me as a sincere and honest witness, overthat of his former supervisor (since promoted to salesmanager) Glen Agrin, who impressed me as distinctly26Disputingthat thiswas a pay raise,Respondentnow maintains itwas only an"incentive"to induce betterworkon his part-in effect, asort ofrewardfor allegedly poorwork rather than for good work. Inview of the totalcircumstances shown,Ido notcredit this;nor does Re-spendent's personnelrecord (G.C Exh 20) supportRespondent's currentexplanation about the reason for the raise itgaveVera a month and ahalf before he was discharged27 Undisputed by Sikes, who was not called totestify.28 It is the General Counsel's contentionthatVerawould have re-turned if he had been offered earlier reinstatementWhether this is so, ifVera's termination was violativeof the Acthe is entitled to backpay withinterest, to thetime of Respondent's offer of reinstatement,less any inter-im earnings See sec.V, infra. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartial and less than candid in his appraisal of and testi-mony concerningVera.I also entertain a degree of re-serve concerning an alleged memorandumwhich Agrinclaimshe wrote on July 25 concerning Vera,allegedlyrecommendinghe be replaced, in view of the fact that(a) it was never given or shown to Vera; (b) Agrin con-ceded such a memorandum was wholly unprecedented,and that he prepared it only at the request of Caccavo;(c)Agrin conceded on cross-examination that it wasoriginally written out in longhand,but that it was subse-quently typed by Respondent's principal Caccavo, withcertain unspecified revisions(which Agrincharacterizesas in his opinion only "grammatical"-why Caccavoshould waste his time as a busy executive in correctingAgrin's grammer and typing up a long "narrative" ofthis type is not readily apparent unless it was intended asa self-servingjustification to make Vera's discharge seemplausible;the actual date of its production also beingquestionable); (2) Agrin testified that, although he wasVera's supervisor,he in no way participated in any deci-sion to terminateVera;and (3) in any event,whetherVera was the best of employees,he was at any rate satis-factory enough to be retained in Respondent's employfor over a month after the foregoing alleged memoran-dum, and also good enough to be recalled by Respond-ent to its employ after his termination.As in the case of Mann, preponderating credited proofon the record as a whole persuades me that Vera alsowas terminated, on the heels of Caccavo's discovery ofhis union organizationalactivities and to carry out hisdeterminationto rid his bakery ofunion protagonists.Respondent having failed convincingly to rebut the Gen-eral Counsel's prima facie case in this regard,I find thatthe true and compelling reason for Respondent's termina-tion of Vera on August 23, 1980, was his activism inunion organizational activities,protected under the Act,and that but for those activities he would not have beenterminated.c. and d.Paula Reynolds and Leesa O'Dell29The terminations of Paula Reynolds and Leesa O'Dellwill be considered together, because they were room-mates-an allegedly determining factor in their joint ter-minations,according to Respondent'sprincipalCac-cavo-and their union activities as well as the circum-stances of their terminations(and also their subsequentrecalls)were intertwined.Paula Reynolds, another unionist identified as such byBaking Supervisor Bodekto Caccavoand for that reason(according to Bodek)promptly slated by Caccavo fordischarge,was also indeed terminated on the next day,August 23.In its answer(par. 22),Respondent alleges that PaulaReynolds and Leesa O'Dell "were not discharged butrather were laid-off for legitimate business reasons." Thenormal intendment of this kind of language is to raise an"economic necessity" defense which again,normally,avoids or moots any issue concerning the work perform-ance efficiency of the "not discharged but rather .. .laid-off"employee.Because, however,at the trial Re-99 Consolidated complaint pars.13c, 13a,14, 18, and 19.spondent chose to raise issues also about the quality ofthe work performance of Reynolds,it isperhaps appro-priate to deal with that subject here.PaulaReynoldsenteredRespondent'semploy onMarch 31, 1980,as a baker's assistant or assistant baker at$4.50 per hour. On July 29 (1980) she wasgiven a $1-per-hour raise to$5.50 per hour. There is no reason tobelieve, nor is any suggestion made by Respondent-as itdoes in the case of Humberto Vera, supra-that this raisewas because of her poor work and to stimulate her toimprove her performance. Indeed, in her written job per-formance evaluation (G.C. Exh. 27), scored by her Su-pervisorMichaelWarren who gave her 'overall . . . averygood evaluation,"30 Reynolds attained a score of 86out of a possible 100, losing some points(earning 7? outof 10) on attendance and punctuality.31 She was sudden-ly and perfunctorily terminated on August 23-1 dayafterCaccavo learned(on the previous afternoon, fromhis baking supervisor, Bodek)that she had affiliated withthe Union.Leesa O'Dell(Paula Reynolds' roommate) entered Re-spondent's employ as a part-time packer on August 11,1980, at $4.50 per hour. The next week she was given afull-time job,remainingtherewithout incident or anysuggestion regarding any fault with her work, until shealsowas summarily terminated,at the same time and inthe same manner as and jointly with Paula Reynolds, onAugust 23.Both Reynolds and O'Dell were solicited for andjoined the Union at the same time-August 16.32 Re-spondent's baking supervisor Bodek testified, as Re-spondent's witness,that he informed Respondent's princi-palCaccavo(who in his testimony placed the date atAugust 22) that various named employees,includingReynolds, were involved in union activity, and that Cac-cavo's reaction (as well as thatof hisproduction manag-er,Sykes(Shar), and Packing Manager Anderson) wasthat they would "nip the situation in the butt [sic]" byterminating the employees"involved"with the Union,whichterminations(still according to Bodek's testimony)were in fact speedily accomplished.According to Cacca-vo's own testimony, Caccavo agreed,93 and includedO'Dell (whohad also signed a card)because she wasReynolds' roommate. (According to Bodek, he had prob-ably also identified O'Dell to Caccavo as a unionist.)When Reynolds and O'Dell left work on Friday,August 22, they were not told not to return to work onMonday(August 25);Saturday through Sunday (August23-24) were not workdays for them. O'Dell's packing su-pervisor,Soto, testified that O'Dell was actually sched-uled on the posted written schedule to work the follow-ingweek.O'Dell recounted that as she left work onFriday, her supervisor, Soto, directed her attention toso Undisputed by Warren, who was not called to testify.sl This is consistent with a written warning in her file(R. Exh. 24) onthat subject,relating to August 8.She was not,however, then or laterterminated for that reason.89Reynolds may have signed her card, dated August 16, on August18, after discussion with O'Dell in the residence room they shared.ss Although Caccavo testified he excepted Salazar,Gomez,and Rodri-guez,none of these employees had signed a union card.All the terminat-ed employees had. WELL-BREDLOAF, INC.that schedule and said, "Goodbye. See you Monday."However, on Saturday (August 24) her roommate Reyn-olds received a telephone call at home from Respond-ent's personnel managerTroxel,stating that "things [are]slow and [we] couldn't afford for you to work [here]"and that she and her roommate O'Dell were "laid off."Troxel gave no indication of the possibility of any recalland said nothing about the possibility of working on thenight shift. (At the time, although Reynolds was themost junior assistant baker on the day shift,there wereseveral assistant bakers on the night shift who werejunior to her who were not laid off, and Reynolds wouldhave been willing to work on the night shift but was notgiven that opportunity.) Reynolds conveyed the messageto O'Dell, and on Monday, August 25, the two of themvisited the bakery to speak to Caccavo or his then wife(now Glicken), but were told they were not available.Unsuccessful in thereafter attempting to reach either ofthem by telephone, Reynolds and O'Dell returned to thebakery about September 2 (after the Labor Day week-end), when they asked Caccavo why they had been laidoff.Caccavo accused Reynolds of making a "crankphone call" to Caccavo, which she denied. On compara-tive demeanor observations I credit Reynolds' denial andfind the alleged telephone call either contrived or mistak-enly attributed,without plausible basis, to Reynolds.Caccavo thereupon claimed there had been a lack ofwork, immediately adding, however, that work hadmeanwhile picked up to such an extent that he had al-ready hired a replacement for Reynolds since he hadbeen unable to reach her by telephone over the LaborDay weekend (Reynolds and O'Dell had been away forthat weekend). Caccavo nevertheless indicated he wouldrecall them"ifbusiness picked up."When Reynoldscalled him later,he told her there were no openings butwas willing to "try to find [you] a job somewhere else."During all of this time,there was no suggestion of criti-cismof any kind by Caccavo or Troxel as to the workperformance of Reynolds or O'Dell.I credit the testimony of Reynolds and O'Dell that atthe time of their "layoff" and for some weeks beforethen, there had been no diminution in the quantity orhours of their work, and in no way has the contrarybeen established. Indeed, during the week preceding herlayoff, Reynolds had worked overtime in addition to theregular 40 hours she as well as O'Dell had worked.And-as otherwitnesses(including Respondent's super-visor Soto) corroborated-in past periods when workwas sometimes slow, Respondent had not laid off but re-duced and spread the available workdays and hoursamongthe working staff.O'Dellwas recalled and returned to work at thebakery on September 24; Reynolds was recalled aroundthe end of October or early November, but did notreturn.When Reynolds first started at Respondent's bakery,she only "scooped" cookies. After a few weeks of obser-vation and training,she cracked eggs, tended ovens allday (i.e., prepared material for the ovens, and placed thematerialinto and tended both the rack ovens and thedeck ovens until ready), and then removed the product315for cooling.She did not prepare or mix batter,that beinga regular or journeyman baker's task.34Onceagain,regarding Respondent's "economic neces-sity" defense for its terminations of Reynolds and O'Dell,I find that it has not been established and, further, that itistransparentlymade of the whole cloth, Caccavo'sclaims of a sudden resurgence of business over the week-end or a few days being incredible in the absence of sup-porting data, figures,and statistics,which were,withoutexplanation,not supplied.Concerning the current intima-tions of unsatisfactory job performance by Reynolds, Ilikewise reject that defense as pretextuous, in view of thefacts that it has not been credibly established; that Reyn-olds had received a substantial raise as well as an excel-lent job evaluation;that at no time did Respondent state,at or after her termination, that her work hadbeen unsat-isfactory;35 thatCaccavo conceded at the trial thatReynolds had been "a good worker ... a work horse"despite her alleged,undefined"bad attitude"; that thereisno suggestion whatsoever about any work dissatisfac-tioilwith O'Dell; that Caccavoinsistedto both Reynoldsand O'Dell that they were "laid off' only because oflack of work; and that Caccavo testified he attemptedpromptly to recall both Reynolds and O'Dell, and it isconceded that he later actually did so.Certanly Reynolds was at least a satisfactory enoughemployee to be retained in Respondent's employ untilCaccavo discovered who was involved in union activity,which he was determined to stamp out. O'Dell's only"sin," apparently,was that she was Reynolds'roommateand, of course,was also marred by union affiliation. Onthe record as a whole, the General Counsel having madeout a prima facie case that both of these employees wereterminated because of their protected, concerted unionactivities, and Respondent having failed credibly to rebutthat showing or to establish any other credible basis forthose terminations,I find that the true reason for the ter-minationof these employees was their protected concert-ed union activities and affiliation, and that, but for that,they would not have been terminated.,* Although seemingly not material, in viewof Caccavo's admission toReynolds that she had been replaced and Respondent's supervisor Soto'stestimonythat he hireda replacementfor O'Dell, it would appear thatReynolds' replacement was Owens, who, according to testimony of Re-spondent'sbakerArnoldWorthman characterizing Owens as a merebaker's assistant(aswas Reynolds), rather thanthe full-fledged "baker"which Troxelattempts to make him out to be;also,Owens' employmenthistory (G C Exh.6) shows at best a brief amount of previously qualify-ing experience,a fact seemingly recognized by Respondent's rating inter-viewer on his or her employment interview assessment(G.C. Exh. 5, p.2).Creditedtestimony of Respondent's former baker Bhatti further cor-roboratesthatOwens'job duties as observed corresponded to thosewhich had been performed by Reynolds When it was pointed out toCaccavoat the trial that Owens actually started to work in the bakery onthe afternoon of August22, according to his timecard(R Exh 35), Cac-cavo's response(as stated in another connection)was, "we are a very un-usual company .Nothing surprises me anymore."Owens remainedin Respondent's employ for only a few weeks.ss I regard two typed,unworn papers allegedly placed in Reynolds'personnel file after her termination (R. Exhs. 2 and 34),at least one alleg-edly signedby Shar-who was not producedto testify-as self-serving,post facto attempts to create a seemingly plausible basis for Reynolds'terminationTheycannot prevail over the testimony of the live witnesses,as here recounted 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditional General Observations RegardingRespondent's "Economic" and Other Defenses tothe Foregoing Four Discharges/"Layoffs" (Mann,Vera, Reynolds, and O'Dell)A fewadditional general observations may be in orderconcerning Respondent's "economic"and other defensesto its foregoing four discharges, which it is now disposedto characterize as mere temporary"layoffs."First, there is Respondent's alleged defense of econom-icnecessity.The short answer to this is that-evenbeyond the fact that, as here found, that was not the truereason for those discharges-ithas in any event not beenfactually established by substantial credible evidence.Beyond Respondent's own unpersuasive,self-serving ipsedixit,nofactsdemonstrating economic necessity havebeen shown. Respondent has produced a letter (R. Exh.31) from its accountants, bearing a date in August, sug-gesting that it take steps to "improve your grossmargin"-whatever that may mean.Because that letter(received in absence of objection)-even without expla-nation of the circumstances under which it was written-is unworn and no more than conclusionary, self-serving,and susceptible of a veritable laundry list of interpreta-tions,it is of little if any significance in resolving anyclaim of economic necessity.Parties to adversary litiga-tion such as this, whether they be employers or unions,who wish to raise such factual contentions seriously,should present persuasive evidence in support thereof,such as their penalty income tax returnsbacked up bytheir original books of entry,supplemented if necessaryby sworn testimony of their bookkeepers or accountants,not just their own ipse dixits and conclusionary, self-serving,unsworn letters.36 Further,in appraising the al-leged bona fides of Respondent's "economic necessity"defense, I have taken into consideration that these dis-charges occurred on August 22-23 (Saturday, a non-working day), the very time when Caccavo (who hadvowed to discharge all union adherents)according to histestimony discovered from Bodek that they had joinedthe Union; and that-notwithstanding the alleged "eco-nomic necessity" on Friday through Saturday, August22-23, replacement employees were hired concurrentlyor within a few days. I am constrained to regard such anamazing alleged resurgence of Respondent'sfortunesover a weekend,under the circumstances here presented,with skepticism-a skepticism which was not allayed byany factual demonstration by Respondent, which withoutexplanation produced no books,records, or data to sup-port its contention.Respondent also urgesby way ofdefense to these dis-charges that it did not dischargeallthe union adherents.Thisunappealing argument is made notwithstanding thefact that it has repeatedly been pointed out that an em-ployer need not "weed out all other union adherents"37S8 Cf.United States v. Denver & R.G.R. Co.,191 U.S 84, 91-92 (1903),NLRB v. Wall ck,198 F.2d477, 483 (3d Cir 1952)s"Nachman Corp. Y. NLRB,337 F 2d 421, 423 (7th Cir. 1964). See alsoNLRB v W. C. Nabors Co.,196 F.2d 272, 276 (5th Cit. 1952), certdenied 344U.S. 865 (1952). In fact,however, Respondentdidterminateall of the union adherents among its employees at the time, save for twounion"turncoats"-Olga Paz andFlorenceMiller(and the latter's daugh-before he may be found guilty of discharging some inviolationof the Act.e. andf.Ramkissoon Ramrattan(Ramrattan) andMohammed Bhatti38The terminations of Ramkissoon Ramrattan (Ramrat-tan) and Mohammed Bhatti will also be considered to-gether, because (as in the case of Reynolds and O'Dell,supra, sec. III,c&d) they were close friends and theirunion activities as well as the circumstances of their ter-minations were closely interrelated.Ramrattanentered Respondent's employ on September20, 1978, as a baker's assistantat $4 per hour. In April1979 he was promoted to baker,earning $6.75 per hourby February 1980.39Bhatti,with 5 years'experience as abaker,was hired at $6 per hour on July 14,1980, as abaker'sassistant,baker's "trainee,"or baker,performinga wide spectrum of baker's work. Ramrattan and Bhattiworked together and were good friends.Prior to their precipitate double discharge on October9,under circumstances to be described, there had beenno significant (if, indeed, any) criticism of the work ofeither.Arnold Worthman,a long-time experienced jour-neyman baker,evaluates Ramrattan as an "outstanding"baker who was the most skilled, fastest, and most consci-entious baker in Respondent's employ,while Bhatti-notyet performing as wide a spectrum of bakers work thereas Ramrattan-was a an experienced and efficient batchmixer and cake icer as well as reliable worker.Ramrat-tan and Bhatti were similarly characterized by other wit-nesses, includingRespondent's long-term present em-ployee40Eduardo Jaramillo, as efficient and reliableworkers enjoying good work relationships. Indeed, Re-spondent's baking supervisor Bodek,in giving or recom-mending Ramrattan for a raise, had praised his work as"fine"and, testifying as Respondent'switness here,Bodek further characterized Ramrattan as "a very goodworker-he gave it [his] all," who even worked throughhis lunch hour. I credit Bhatti's testimony, over thedenial of Respondent's principal Glicken-an unprepos-sessingwitnesswho, among other things, blandly con-ceded at the trial that she had furnishedfalse and mis-leading official information to the city of New York(infra)-that when he asked her for a raise at the begin-ning of October (1980), she assured him he would get itbecause he was a"good worker." I likewise credit Bhat-ti's testimony-as well as his pretrial affidavit, introducedinto evidence byRespondent (R.Exh. 18, pp. 2-3) thathiswork had been praised by Glicken (Judy Caccavothen) as well as by Bodek.41 All appear to agree that,ter),who allied themselves with Respondent and testified for it herein, asshown below(sec.V,B,3, chart,figure 1, mfrs).as Consolidated complaintpars 13(d), 14, 18, and 1989Accordingto Ramrattan,he receiveda further raiseto $7 per hourin Juneor July 1980.40 See fn 6, supra.II Because Bhattl was never shown an allegedjob evaluation now pro-duced by Respondent (R Exh21), and Caccavoconcedesthat Caccavonever saw it until subsequentto Bhatti's discharge,atwhich time Cac-cavo added to itin preparation for opposing Bhatti's application for NewContinued WELL-BREDLOAF, INC.prior to their fateful and precipitate double discharge onOctober 9, there had been not a single significantly criti-cizable or untoward incident at the bakery involvingeitherRamrattan or Bhatti.What, then, changed all ofthis?The evidence establishes that both Ramrattan andBhattiwere hesitant if not reluctant,late unioncard sign-ers.They signed only on October 2 or 3, as part of a"second wave," so to speak, after the reinstatement ofCarmen Marin (supra,sec. III,B,6,a).Following Mann'sreinstatement,Bodek repeatedly warned and cautioned atleastRamrattannot to talk to Marin because she wasthought to be the union focus among the employees.However, whether because of Bodek's continued interro-gations, warnings, andthreats or for other reason or rea-sons,Ramrattan and Bhatti finally decided to affiliatewith the Union on October 242 when, as describedabove (surpa, sec. III,B,3), they did so on the street nearthe bakery, under the observation of Bodek'43 whothereafterquestioned them about it. After they hadjoined the Union, Ramrattan supplied at least employeeWorthman with a union card, as also did Bhatti to fellowemployee Shafie.Ramrattan'sand Bhatti's execution ofunion cards on October 2 under the observation ofBodekis oneundeniable physical fact which occurred tosour their formerly favorable status with their Employer.But stillanother and perhaps even more souring incidentoccurred on the heels of this. On October 7 (1 day afterthe Union filed its petition for an election, on October6-G.C. Exh. 22), as detailed above (supra, sec. III,B,5),Ramrattan was approached by an NLRB agent and fur-nished to him data concerning violative actions on Re-spondent's (notably Bodek's) part, which statement, how-ever,Ramrattan did not thensignbut placed into hisjacket pocket for consideration.44 As will be recalled id.,Ramrattanleft his jacket, containing the statement, in hispersonal locker at the bakery, only to observe 2 dayslater-on October 9-Bodek holdingit inhis hands andreadingit.This was the second physical fact curdling theformerly satisfactorywork relationship, and speedilytriggering-within a matter of minutes or hours-theprecipitate discharges of Ramrattan and Bhatti.The precise circumstances of the actual discharges ofRamrattan and Bhattiare in conflict. The version sup-York State unemploymentinsurancebenefits (infra), I place little if anyreliance on it.In this connection, although I havereceivedintoevidencethe state un-employment insurance agency determination(R Exh.20) denying Bhattisuch benefits,it is,of course, for a variety of reasons, as conceded onbrief(Br. 118) byRespondent,not determinative here4LAlthoughIhave found no violative "surveillance" by Bodek tohave beeninvolved in thisincident becauseBodek merely happened to bepassing by andcould not avoidseeingwhat was plainly there to see(supra,sec. III,B,3), nonetheless the episode clearly betokens awarenessby Bodekbased on his observation, because he recognizedthe individuals(includingMann and Martas as well as Ramrattan and Bhatti) involved43The union cardsof bothRamrattan(G.C Exhs13(lla) and (b))and Bhatti(GC. Exhs. 13(12a) & (b)) are involved, because, througherror,they each neglectedon October2 to sign the cardsproperly-anerror repairedthe next day,when theyeach executed anothercard (G.C.Exhs. l3(l lb) and 13(12b))44 It is noted that,indeed, Ramrattan's statement(R.Exh.14, lastpage)appears originallyto have been dated October 7, with an overwrit-ten "10," (i.e.,October10),when it was actually signed andexecuted byRamrattan,following his dischargeon October 9.317plied by those two employees supported by corroborat-ing General Counsel witnesses is essentially as follows.Within an hour or so (i.e., between 2 and 3 p.m.) afterreporting for work in the bakery on the afternoon of Oc-tober 9 (3 days after the Union filed its election petition,based in part on the cards signed by Bhatti and Ramrat-tan), Bhatti and Ramrattan(and Assistant Baking Super-visorWhite) had just finished "scooping" a batch of mixand were awaiting the next batch of mix from Worth-man, whowas inthe process of readying the mix forthem. Bodex suddenly appeared and without inquiry orfurther ado stridently accused them of standing arounddoing nothing. Ramrattan or Bhatti (or both) attemptedto explain to Bodek that his criticism was unjustified be-cause they were, in the regular and usual course, brieflyawaiting the next batch of mix. Bodek left and Ramrat-tan proceeded to begin cracking eggs and, when the nextbatch of mix was ready, the bakers commenced "scoop-ing" it for the ovens. Shortly thereafter, however, Bodekreturned and directed Bhatti to accompany him to theoffice,where Bhatti was summarily discharged withoutassignmentof any reason.When Bhatti emerged fromthe office, he asked Caccavo fora letterstating why hewas being discharged, but Caccavo placed his hands onhim and started moving him outwards.45 When Bhattideclared he would not leave before he was given such aletter,Caccavo directed Bodek to call the police.46When Ramrattan went to the men's room in or near thelocker room, he there observed Bodek in front of Ram-rattan's personal locker, holding and reading Ramrattan'sstatement to the Board agent, which had been in thepocket of Ramrattan's jacket in his locker. Remonstrat-ing with Bodek that he had no right to go into his pock-ets,Ramrattan snatched the paper from Bodek's hands.Bodek demanded of Ramrattan, "Do you want to suckmy blood? Doyouwant to send me to jail," and warnedRamrattan not to disclose the incident and not to signthe statement.47 Bodek then immediately repaired toCaccavo's office and closed the door. Ramrattan wentoutside for a brief break, returning shortly.When he ar-rived back, the outside door was locked, so he pressedthe button to enter. Caccavo emerged, closing the doorbehind him so as not to permit Ramrattan to enter, andstated, "Ram, I'm sorry it had to end this way, but Ihave to let you go." When Ramrattan asked Caccavo forpermission to say farewell to his coworkers with whomhe had workedfor 2years, Caccavo replied that it was"not possible." However, Caccavo allowed Ramrattan topick up his clothes, following him closely and refusing toallow him to give his telephone number to Marin. Cac-cavo gave Ramrattan a letter, which Ramrattan readlater, stating he also (as Bhatti) was discharged for "in-subordination."48Ramrattan, Bhatti, and the General45 Bodekconcedesthat it wasCaccavo whoplaced his hand or bandson Bhatti first to "lead" him out of the bakery.46 Caccavo concedes that when the police arrived they were told byhim that they were unneeded. Caccavo had meanwhile supplied Bhiattiwith a letter (G C. Exh.26) stating he was discharged for "insubordina-tion."47 See fn.44, supra.48 1 discredit Caccavo's testimony (denied by Ramrattan) suggestingthat Ramrattan in effect quit his job on October 9 and left the bakery,stating he "didn't want to work atThe WellBred Loaf anymore." 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel'switnesses agree that during this episode therewas no profanity,violence,disorderliness,or other mis-behavior manifested by Ramrattan or Bhatti.Respondent'switnesses provide a different version ofthe foregoing episode.Bodekcompletelydenies he everremoved from Ramrattan'spocket or read Ramrattan'sstatement to the Board agent.Concerning this, attempt-ing to evaluate and weigh my close testimonial demeanorobservations of Ramrattan and Bodek,within the frameof referenceof therecord as a whole,I creditRamrat-tan,who I do not believe simply fabricated the incident(as Bodek would have it).49The othersignificantdiffer-ence from the described version providedby the GeneralCounsel'switnesses is that,according to Respondent'switnesses,much of the episode was accompanied bythrowing down,hurling tothe floor,and beating on thetable(s)of baking equipment by Ramrattan and Bhatti,with insolent and vulgar behavior including a continuingstream from themof vileprofanities and expletives,which appear in the record and need not here be repeat-ed.Facedwith the formidable task of determiningwhether thedisorderlinessoccurred and the profanitieswere uttered as described by Respondent'switnesses(some of whose accounts varied and some of whom weredoubtfullywithin earshot or present at all), on balance,again comparing and assessing as best I am able my at-tentive testimonial demeanor observationsof the wit-nesses in question,I am left with a clear preference forand accordinglycredit the version,essentially,of Ram-rattan and Bhatti asdescribedabove.50On October 10, the dayfollowing these discharges,Ramrattan telephoned Respondent'sprincipalGlicken(then JudyCaccavo)to inquire about his accrued sickpay. She informed him she would discussitwith Cac-cavo andcall him back.She did so and turneditdown,adding that "everything was goingfineuntil the unioncame in." I credit this testimony by Ramrattan in prefer-ence to the denial by Glicken,whose general demeanorimpressed me adversely,who concedes that she know-ingly lied to and missledthe city of New York by sup-plying it with false information concerning an employee(Olga Paz)to support that employee's application forbenefits,and who also(in companywith Caccavo) in-crediblyattributed to Ramrattan alleged statements toher that-far from seeking protectionfrom the NLRB-he was being egged on and "harassed" by the NLRB.Although here, too, therewere suggestions at the trialfrom some of Respondent'switnesses(Troxel,Glicken,and Caccavo) that"economics"played a role in the dis-charge of Bhatti, Respondent's counsel stipulated on therecord(Tr. 1779)that the only reason for Bhatti's dis-charge was the described alleged episodeof October 9.49 Respondent's principal Glicken, asked on cross-examination whethershe observed Bodek on the afternoon in question with pieces of paper totalk to her about,replied,"It's there but it's very vague."so In this connection,it is noted that-in contradistinction to the testi-mony of other Respondent's witnesses-Bodek,a central participant inthe episode in question,conceded on cross-examination that Ramrattanthrew no pan on the floor or table;that neither Ramrattan nor Bhattithrew nor banged a spoon on the table; and that it was only Bhatti whothrew pans to the floor.This strongly suggests that the other accounts ofthe episode are much exaggerated.In arriving at credibility resolutions as I have,involv-ing the turbulent events described,I have,of course, asismy responsibility,given weight to my close and care-ful observations of the testimonial demeanor of each wit-ness as he or she testified, within the overall frame ofreferenceof the recordas a whole.Iwas well impressedby Ramrattan and Bhatti as they testified-to my obser-vationquiet,dignified,gentlemenly,unusually soft-spoken,meek,and restrained witnesses who demonstrat-ed candor,self-possession,and if anything impassivityand lack of excitability on the witness stand,even whileunder rigorous cross-examination.Demonstrating, asthey didconsistentlyon thewitness stand,the qualitiesof well-bred persons,itisdifficult forme to picturethem, as Respondent now seeks to protray,as suddenlywithout reason transformed into uncouth louts and disor-derly rowdieswho engaged in profanities and obscenitiesof the worst sort toward their Employer, on whom theircontinued livelihood depended,and in dish-hurling andpounding and general disorder.Thisattempted portrayalisout of character with their quiet behavioral habitusduring their preceding term of employment(in Ramrat-tan's case,several years)as conceded even by Caccavo,Glicken, Troxel,Bodek,and Agrin.My testimonial de-meanor impressions of Respondent'switnesses on theother side were not nearly so good,and concerning sev-eral (as I have had occasion to remark)distinctly poor.Even Caccavo's testimony was replete with equivocationand hyperbole, perhaps in part ascribable to his concededextreme aversionto any ofhis employees affiliating witha union.Both Ramrattan and Bhatti were experienced and effi-cientmembers of Respondent'sbaking staff,withoutcomplaint or blemish on their work records prior to theirprecipitate dischargeon October 9. It will berecalledthat,after repeated interrogations concerning union affili-ations,with interlaced threats regarding the dire conse-quences thereof to their employment,they neverthelessboth affiliated with the Union on October 2, visibly onthe street near the bakery,under the eyes of Respond-ent'sbaking supervisor Bodek, who then questionedthem closely about it.Within a scant week thereafter,and 3 days after the Union filed a petition with theBoard seeking an election(October 6),and on the sameday (October 9) as Bodek discovered in the pocket ofRamrattan's jacket in his personal locker a statementgiven byRamrattan to a Board agent concerning viola-tive events inthe bakery-involving a charge hereinfiled by the Union against Respondent in September cen-tering around its termination of Carmen Marin andothers-both Ramrattan and Bhatti were precipitatelydischarged,on the excuse of what I cannot but view as aprovoked and grossly exaggerated scenario deliberatelyset upor portrayedto serve as a plausible basisfor dis-charging these two good employees and to mask the realreason,namely, their participation in concerted activitieswithin the Act's guarantees and protections.Although I believe it likely that Respondent's accountof the reactions of Ramrattan(and Bhatti) on the occa-sion in question is at best exaggerated,itwould be sur-prising if he had been nonreactive after his pocket had IWELL-BREDLOAF, INC.been picked by Bodek and the demarche of all the otherprovocative circumstances,bt the Greek tragedy charac-ter of which could hardly havebeen lost on Ramrattan,who had not wanted to join the Union but had done soat long last through seeming apprehension over his jobsecurity after he had been repeatedly put upon and har-ried by the intrusive probings of Bodek and after he hadwitnessed the reinstatement of the terminated union ac-tivists to their jobs.Undoubtedly Bodek's discovery of Ramrattan's state-ment to the Board, viewed by Bodek as an act of treach-ery, served to sting him to create or exaggerate the epi-sode described, to serve as a pretext for retaliatoryaction against Ramrattan, as well as his close friend andally Bhatti; and, when Bodek immediately reported theresurgentunion "problem" to Cacavo behind closeddoors, it served also to inflame Caccavo, who earlier hadvowed-as testified to by his own managerial and super-visory staff and as his own testimony acknowledges-todischarge the unionists (characterized by Bodek as "trou-blemakers") in his bakery. The described episode thusserved as the pretextuous vehicle for making good thoseearlier threats.On the record as a whole, I find that the true and onlyreason for Respondent's discharge of Ramrattan andBhatti on October 9, 1980, was their membership in theactivities in support of the Union, in exercise of theirrightsguaranteedby Section 7 of the Act; and that butfor such membership and activities they would not havebeen discharged. 52On the foregoing findings and the entire record,I statethe followingCONCLUSIONS OF LAW1. Jurisdiction is properly asserted here.2.By terminating its employees Carmen Marin, Hum-berto Vera, Paula Reynolds, Leesa O'Dell, RamkissoonRamrattan,andMohammed Bhatti at the times andunder the circuimstances described and found in sectionII, above, Respondent has discriminated in regard to thehire, tenure, and terms and conditions of employment ofitsemployees and has, further, interferedwith,re-51 "An employer cannot provoke an employee to the point where [he]commits. .an indiscretion.and then rely on this to terminate [his]employment."NLRB v M & B Headware Co.,349 F 2d 170, 174 (4th Cir1965).CfNLRB v Thor Power Tool Co.,351 F.2d 584 (7th Cir 1965),enfg148NLRB 1379 (1964);Guerdon Industries,199 NLRB 937, 940(1972),Butcher Boy Refrigerator Door Co.,127 NLRB 1360 (1960), enfd290 F.2d 22 (7th Cir. 1961);N. P Nelson Iron Works,80 NLRB 788, 795-796 (1948),BettcherMfg. Corp.,76 NLRB 526, 527, 532-537 (1948).Respondent'spersonnel manager Troxel conceded on cross-examina-tion that a raisedvoice by asubordinate may be justified under certaincircumstances,while deliberately eschewing a judgment whether the cir-cumstances here weresuch,because she did not witness the scene inquestion.Troxelalso conceded,not surprisingly,that raised voices in thebakery were not unknownCaccavo,as well as Glicken andTroxel, ac-knowledgethat theymade no attempt to ascertain the employees'versionof what took place. (Ghcken, who testified she makes it a practice to"hear both sides of the story,"claims her omission to follow this practicein this case was due to her preoccupation with a parental visit that day.)Atop this, Bodek now insists he made no recommendation that these em-ployees be discharged,feeling that all that was called for was a repri-mand or warning" A referential recapitulation of findings and resolutions herein is con-tained in App.A, attached.319strained, and coerced employees in the exercise of therights guaranteed them by Section 7, thereby violatingSection 8(a)(3) and (1) of the Act.3.By its discharge of its employee Ramkissoon Ram-rattan on October 9, 1980, for giving a statement to theBoard, under the circumstances described and found insection II, above, Respondent violated Section 8(a)(4)and (1) of the Act.4.By its (1) interrogation of employees concerningtheir and other employees' union membership, senti-ments,and activities; (2) warnings to employees to re-frain from union activities; (3) threats of discharge of em-ployees for union membership or activities, as describedand found in section II, above, Respondent has interferedwith, restrained, and coerced employees in the exerciseof the rights guaranteed them by Section 7, thereby vio-lating Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices have affected,are affecting, and unless permanently restrained and en-joinedwillcontinue to affect commerce within themeaningof Section 2(6) and (7) of the Act.6.Substantial credible evidence on the record as awhole fails to establish that Respondent (1) created theimpression of surveillance over its employees' union ac-tivities, in violation of the Act, as alleged in paragraph 9of the consolidated complaint, or (2) discharged its em-ployee Mohammed Bhatti on October 9, 1980, for givingtestimony to the Board, as alleged in paragraph 15 of theconsolidated complaint,which should be dismissed inthose respects.53REMEDYA. Conventional ProvisionsRespondent having been found to have terminated em-ployees and to have interfered with, restrained, and co-erced them in the exercise of their Section 7 rights, inviolation of Section 8(a)(3) and (1) of the Act, should, asis usual incases of that variety, be ordered to cease anddesist from continuing or other such violations and tooffer reinstatement to such of the employees as have notalready been reinstated or duly offered reinstatement,with backpay and interest computed as explicated by theBoard in F.W. Woolworth Co.,90 NLRB 289 (1950),IsisPlumbing & Heating Co.,138NLRB 716 (1962), andFlorida Steel Corp.,231NLRB 651 (1977). Respondentshould also,as usual,be required to preserve and openitsbooks and records to the Board's agents for backpaycomputation and compliance determination purposes; andto post the conventional informational notice to employ-ees.Regardingviolations alleged but not found, the con-solidated complaint should be dismissed.There remains to be addressed the question of what, ifany, additional remedy the circumstances require.ssAdditional conclusions of law relating to the remedial order hereinwill be found in the remedy section, infra 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Bargaining Order1.ProprietyWe have been instructed by the Supreme Court, inNLRB v. Gissel Packing Co.,395 U.S. 575 (1969), regard-ing the appropriateness of a bargaining order without anelection under the Act. The instantcasefits comfortablywithin the Court's instruction there. I find that Respond-ent's described unlawful actions in discharging six em-ployees for attempting to exercise the statutorily guaran-teed right to bargain collectively, and one of them alsofor supplying information to an investigator for theBoard,were egregious and pervasive,thrusting at theheart of the Act's purposes and guarantees; that theyhave had and will "have the tendency to undermine ma-joritystrengthand impede the election processes"(Gissel,supra at 614); that they were and continue to beof "such a nature that their coercive effects cannot beeliminated by the applicaiton of traditional remedies,with the result that a fair and reliable election cannot behad" (id. at 614); that, under the circumstances describedand found, "the possibility of erasing the effects of [Re-spondent's] past practices and of ensuring a fair election... by theuse of traditional remedies. . .is slight andthat employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder" (id. at 614-615); and that there is "insufficient in-dication that an election . . . would definitely be a morereliable test of the employees' desires than the card counttakenbefore the unfair labor practices occurred" (id. at616).54An employer who discharges a significant segment (in-cluding the leadership) of the bargaining unit becausethey have designated a union to bargain collectively forthem is hardly in a position to complain if required tobargain with the union without that election which it at-tempted to render impossible by riding roughshod overits employees'rights and the law's requirements.58 Re-spondent'scurrent tongue-in-cheek protestation againstan electionless(Gissel)bargainingorder on the groundthat it would deprive its present employees of the "freechoice" of bargaining representative has a hollow ring,because it was Respondent which, by terminating itsunion employees, attempted to deprive them of that free6' See alsoAmsterdam Wrecking & Salvage Co,196 NLRB 113 (1972),enfd 472 F 2d 153 (2d Cir 1973);Medley Distilling Co.,187 NLRB 84(1970), enfd. 453 F.2d 374 (6th Cir. 1971),Gibson Products Co.,185NLRB 362 (1970) That anypossible subsequent loss of union majority,under the circumstances shown,would not preclude a bargaining order.Gissel,supra at 610,NLRB v.Katz,369 U.S. 736, 748 in. 16 (1962),Franks Bros. Co. v. NLRB,321 U S. 702 (1944);NLRB v P. Lorillard Co.,314 U S. 512, 513 (1942),Gibson Products Co.,supra at 364 An employermay hardly insist on a right to retain the fruits of his own illegal action indispelling a union majority through violating theActFranks Bros Co.,supra at 704Nor-contrarytoRespondent's contention on brief-is abargaining demand(or petition)a necessary predicate for aGisselbar-gaining order.66 Ashas been pointed out, discriminatory discharge"goesto the veryheartof the Act"(A. J Krajewski Mfg.Co., 180 NLRB 1071(1970)) andis the"surestmethod of undermining a union'smajority of impeding anelection process"(NLRB Y. Sitton Tank Co.,467 F.2d 1371, 1372 (8thCir 1972));and, accordingly,a bargaining order is on that basis alonewarranted.Gissel,supra at 610 and614;Sitton,supraAn 8(a)(5) violationis not a prerequisitefor a Gisselbargainingorder Idchoice through an uncoerced and fair election withoutunlawful interference on its part. Respondent's currentargument, purportedly "seeking to vindicate the rights ofitsemployees" (cf.Brooks v.NLRB,348 U.S. 96, 103(1954);Ladies Garment Workers Local 57 v. NLRB, 374F.2d 295, 308 (D.C. Cir. 1967), cert. denied 387 U.S. 942(1967))who themselves seek no such "vindication,"would bemore appealingifRespondent had not deliber-ately terminated its. union employees and replaced themwith nonunion employees, thereby deranging the statuto-ry election system by putting a heavy hand on the elec-tion scales.Respondent has changed the electorate toone of its own design. Its position is thus at odds withthe principles enunciated by the Supreme Court 13 yearsago inGissel.Accordingly, it is appropriate and just that a bargain-ing order be issued here, and the recommended Orderwill so provide if other proper basis exists therefor-aquestion now to be addressed.2.Bargaining unitThe consolidated complaint (pars. 6 and 7) alleges thatthe Union is the duly designated collective-bargainingrepresentative of a majority of Respondent's "full-timeand regular part-time production and maintenance em-ployees including bakers, packers, porters, and shippersemployed by Respondent at its facility at 432 East 91stStreet,New York, New York, but excluding office per-sonnel, sales personnel, truck drivers, guards, all otheremployees, and supervisors as defined in Seciton 2(11) ofthe Act" (id. par. 6). This is a conventionaland usualproduction and maintenance employees' collective-bar-gaining unit.Although Respondent in its answer denies this to be anappropriate collective-bargaining unit,on brief (Br. 9) itconcedes the appropriateness of that unit for collective-bargainingpurposes.It is accordingly found that the unit specified was andisappropriate for collective-bargaining purposes, as al-leged in the consolidated complaint.3.Union strengthIt is also appropriate, even if perhaps not utterly essen-tial58 for purposes of determiningwhether toissue a bar-gainingorder underGissel,to deal with the question ofwhether the Union in fact representeda majorityof theunit employees, because, if it did, a lesser severity ofunfair labor practices would warrant issuance of such abargaining order. 57A series of stipulations(Jt.Exhs.1and 2) engenderedatmy suggestion,from Respondent's records to avoidmany additional days of litigation and perhaps much un-certainty and ambiguity,greatly aids and pinpoints theissues in this connection, i.e., (1) whichemployees were,and which were not, members of the bargaining unit, (2)which of theemployees in the bargaining unit signedvalidunion bargaining authorization cards, and (3)56 CfUnited Dairy Farmers Coop Assn. v NLRB,633 F.2d 1054 (3dCir. 1979), and 257 NLRB 772 (1981)64 Supra,fn. 56. WELL-BRED LOAF, INC.whether the proportion of union card-signing employeesin the bargaining unit constituted a majority of the em-ployees in that unit.Figure 1constitutes my findings and the basis therefor,concerning unit membership and union representationalauthorization with regard to the 29 employeesRespond-entcontends were in the unit, which includes the 22 em-ployees (only) theGeneral Counselcontends were in theunit,on 5 of the 6 days (i.e., October 5-9, 1980)58 towhich determination of majority status has been limitedby stipulation (Jt. Exh. 2). [Figure 1 is removed fromhere and placed in the back of this case as App. B.]The results of the foregoing are shown on figure 2:Recapitulation of Union Representational Strengthvis-a-vis Number of Employees in Bargaining Unit,October 5-10, 198059No.Unit Employee NameValid UnionCard?YesNo1Ashig, Fauzia .................................x2Bhatti,Mohammed ............................x3Gomez, Roberto ......................................x4Gross,Roger.....................................x5Harris,Michael .................................x6Helmer, Sven ................................x7Hughes, Kieran ............. .......................x8Jaramillo, Eduardo ...............................x9Mann, Carmen... .. .........................X10Miller, Florence...........................x11Miller, Vallone ......................................x12Neumann, Katherine .............................x13O'Dell, Leesa .....................x14Paz, Olga ...... ....................... ...x15Ramrattan,Ramkissoon......................x16Reynolds, Paula ................................X17Rodriguez,Ismael................. . . ....x18Salazar, Jaime ....................................x19Schumann, Robert . . ..............................x20Shafie, Taher.... .x21Torres, Eliud ............ .......x22Vera,Humberto............ ........................x23Worthman,Arnold ..............................XseOn the sixth day, i e, October 10, these figures for the number ofunit employees are claimed by the contending parties to have changed asfollows10/5-10/9General Counsel. 22Respondent 2910/10General Counsel 20 (by reason of alleged intervening layoffs orterminations of Helmer and Hughes)Respondent27 (byreason of alleged lawful discharges of Ramrat-tan and Bhattion 10/9)59 The parties have stipulated that these are the only material dates (itExh 2, p 2)In agreement with Respondent,Ihave(supra, figure 1)found-contrary to the General Counsel's contention to the contrary(based on is contention that Helmer and Hughes should be eliminatedfrom the unit for October 10, since they were terminated on that date, acontention I have rejected)-that Helmer and Hughes should be regardedasmembers of the unit from October 5 through 10(thus keeping thenumber of unit employees constant at 23 throughout that period, asshown in figure 1, and above)No.Unit Employee Name321Valid UnionCard?YesNoTotal ......................................... .............131023Union strength,10-5 through 10-1013/23 = 56.5 percent..Because the Union held valid bargaining representa-tional credentials from a majority, namely, 56.5 percentof the unit employees during the stipulated materialperiod October 5-10, 1980, it is appropriate underGissel,supra, in view of the circumstances here found, that abargaining order should be issued, and I shall so recom-mend.On the foregoing findings and the entire record,I statethe followingADDITIONAL CONCLUSIONS OF LAWThe unfair labor practices here foundare so seriousand substantial in character and effect as to warrantentry of a remedial order requiring Respondent as of Oc-tober 5, 1980, to recognize and bargain with the Unionas the exclusive collective-bargaining representative of itsemployees in the following appropriate bargaining unit,from a majority of the employees in which the Unionheld proper bargaining designation credentials on andafter that date:All full-time and regular part-time production andmaintenance employees including bakers,packers,porters,and shippers employed by Respondent at itsfacility at432 East 91st Street,New York, NewYork,but excluding office personnel,sales person-nel, truck drivers,guards,all other employees, andsupervisors as defined in Section2(11) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed80ORDERThe Respondent, The Well-Bred Loaf, Inc., NewYork, New York, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a) Interrogating employees, in violation of the Nation-alLabor Relations Act, concerning their or other em-ployees' union membership, activities, support, sympa-thies, or desires.(b)Warning employees, in violation of the Act, to re-frain from union membership, activities, or support.60 If no exceptions are filed asprovided by Sec 102 46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102 48 of the Rules, beadopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Threatening employees with discharge, termina-tion,layoff,furlough,suspension,or job loss or diminu-tion for union membership, activities, or support.(d)Discouraging or encouraging membership in anylabor organization by discharging,terminating,layingoff, furloughing,suspending,failing to recall or reinstateor rehire,or otherwise discriminating in regard to thehire or tenure of employment or any term or conditionof employment of any of its employees.(e) Interfering with, restraining, or coercing any of itsemployees in the exercise of any of the rightsguaranteedthem by Section 7 of the Act through discharge, termi-nation,layoff,furlough, suspension,failure to recall orreinstateor rehire,or other economic retaliation orthreat thereof.(f)Discharging or otherwise discriminating against anyemployee for filing charges or giving testimony underthe Act.(g) In any other manner interferingwith,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to the following employees immediate, full,and unconditional reinstatement to their former or sub-stantially equivalent positions,without prejudice to theirseniority and other rights, privileges, benefits, and emolu-ments, including pay raises in the interim and also cur-rently applicable pay scales, and make them whole forany loss of pay (including overtime, holiday, and vaca-tion pay andinsurancebenefitsand reimbursements, ifany), together with interest,in the manner set forth inthe remedy section of the decision. The employees are:Mohammed BhattiCarmen MarinLeesa O'DellRamkissoon RamrattanPaula ReynoldsHumberto VegaConcerning such of the foregoing employees to whomRespondent has duly offered, but who have refused orfailed to accept such reinstatement, Respondent's obliga-tion under 2(a), above, shall be limited to backpay withinterest and other appropriate economic restitution andrecompense under the provision to 2(a), above, to the ef-fective date of any such proper offer.(b) Forthwith remove from the personnel and employ-ment records of each of the employeesall statements orreferencesthat they (or either of them)were terminatedor laid off by Respondent for any work-related fault, de-ficiency, or reason; refrain from so reporting to any em-ployer, prospective employer, employment agency, refer-ence seeker, or credit or character inquiry, or that suchaction by Respondent was in any way related to anyunion or other lawful activityby any ofthe employeesunder the Act; and notify the employees in writing thatsuch entries in Respondent's records have been removedand that evidence of the terminations or layoffs will notbe used as a basis for future personnel actions againstthem.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) On request,bargain collectively in good faith withBakery,Confectionery & Tobacco Workers InternationalUnion of America,Local No.3,AFL-CIO as the exclu-sive bargaining representative of Respondent's employeesin the following appropriate collective-bargaining unit,with respect to rates of pay, wages,hours of employ-ment,and other terms and conditions of employment,and embody in a signed agreement any understandingreached:All full-time and regular part-time production andmaintenance employees including bakers,packers,porters, and shippers employed by Respondent at itsfacility at 432 East 91st Street, New York, NewYork,but excluding office personnel,sales person-nel, truck drivers,guards, all other employees, andsupervisors as defined in Section 2(11) of the Act.(e)Post at it premises at 432 East 91st Street, NewYork, New York, copies of the attached notice marked"Appendix C."81 Copies of the notice, on forms provid-ed by the Regional Director for Region 2, after beingsigned by the Respondent'sauthorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that any violations alleged inthe consolidated complaint dated December 10, 1980,and not here found,the consolidated complaint is dis-missed.61 If this Order is enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." APPENDIXA: RECAPITULATIONConsol.Complt..ID Par(s)Par(s).No(s).ActSec(s)Subject orChiefWitness(es)Sub-stanceGeneral CounselRespondent9-,16,17,18, &III B4 ..... 8(a)(1) ......TD. ...Ramrattan..............Bodek.... .. .. .. .. . ..21.Exhibit(s)ResolutionBasis(es)General CounselRespondent10,, 16, 17,18,III B I......8(a)(1) ....... I .............Ramrattan,Bodek.....................................................& 21.Jaramillo,Bhatti.11; 16, 17,18,III B2.....8(a)(1) .......W ...........Ramrattan, Bhatti,& 21Worthman.12, 16,17, 18,III B 3...... 8(a)(1) ..... S ................Marin, Martas,Bodek............... .. ..& 21.Ramrattan,Bhatti.X ..............Re:MARIN13(a); 14,16,III B 6 a8(a)(3) &DU:Marin, Soto,17, 18, 19, &(Mann)(1).Carmen,Jaramillo,21.& III BMarin,Martas,6 d&Neumann,(O'Dell)LeesaReynolds, Vera.O'Dell.Re O DELLRe:O 'DELLSeeAns.O'Dell, Reynolds,Par."22".Martas, Soto,Vera.13(b); 14, 16,III B 6 b... 8(a)(3) &DU;Vera,Marin,17, 18, 19, &(1).Hum-Martas,21.berto,Reynolds.Vera.SeeAns.par "23"13(c);14, 16,III B 6 c ... 8(aX3) &DU;Reynolds, O'Dell,17, 18, 19, &(1).PaulaMartas,21.Reyn-Worthman,olds.Vera,Ramrattan,Bhatti...............................Re:MARINIslet, Bodek,F.23A 23B 34 .............Miller, Troxel,Glicken,Caccavo................................Re:O 'DELLBodek,Troxel,Joint 1Glicken,Caccavo.Bodek,Agrin,20 .............................Troxel,Caccavo.Found..............GC witness'uncontrovertedtestimonycredited.Found ..............GC witnesses'substantiallyuncontrovertedtestimonycredited.Found ..............GC witnesses'uncontrovertedtestimonycredited.Not found.......Not established bypreponderatingsubstantialcredited evidenceas violative ofAct................................Re:MARIN Re: MARIN32 .............................Found .............. (1) Credit GCJoint 1...................witnesses andadmissions andconcessions ofResp. Witnesses;(2) Reject Resp.explanations aspretextuousRe:O 'DELL Re: O 'DELLFound.............Same as forMann,supra29 ............................Found ..............Same as forMann,Joint 1 .....................supraBodek,Troxel,27 ............................2,24,33,34 .............Found ..............Same as forMann,Glicken,Joint 1..................supraCaccavo. ConsoL Comp"ActSubject orPar(s).No(s).JD Pars)Sec(s)Sub-stance*SeeAns.pm "22—13(d);14,16,III B 6 e8(aX3) &DU:17,18, 19, &(Ram-(1)Ram-21.rattan)kissoon& III BRam-6 frattan(Bhatti).(Ram-nattan)APPENDIX A: RECAPITULATION-ContinuedChiefWitness(es)Exhibit(s)General CounselRespondentGeneral CounselRespondentResolutionBasis(es)Ramrattan, Bhatti,Bodek,Caccavo,26 .........................14, 15, 16, 17, 18,Found ............ (1) On record as aWorthman,Glicken,19, 20, 21, 25,whole, prefer andJaramillo,Troxel, Paz, F.26.creditthe GeneralMartas,Marin.Miller,Isler,Joint 1 ..................Counsel'sAgrin,witnesses inAnderson,preference toHelmer,White.Respondent's&(2) FindMo-Respondent'shammedallegedBhatti.justification fordischargespretextuous.15;16, 17,18,III B 5.....8(a)(4)&DT:RamrattanMartas..Bodek .......................................... 14.............................Found in partCreditRamrattan in19,& 21.(1).Ram-(only as topreference tokissoonRamrattan;Bodek, and findRam-not as toallegation as torattanBhatti.Ramrattan (only)(Ram-established bymattan)preponderating&substantialcredibleMo-evidence onhammedrecord as a whole.Bhatti.17 (etc.) .............V .............8(a)(1),Bargain-See above and.......................See above and..................................Allowed........... (1) Seriousness of(3),&ingFigure 1.Figure 1.unfair labor(4).orderpractices.remedy.(2) appropriatenessof bargaining unit.(3)Union majorityrepresentation ofbargaining unitemployees.(SeeNLRB v. GisselPacking Co.,395U.S. 575 (1969),and Figures 1 and2)* Code: DT: Employer discharge of employee(s) for giving testimony to Board under the Act; DU: Employer discharge of employee(s) for union membership, activity,or support; I: Employer interrogation of employee(s); S: Employer creation of impression of surveillance over employees' union activities. TD: Employer threats of dischargefor union membership or activities;W: Employer warnings to employees to refrain from union activities. APPENDIX BFigure 1-Bargaining Unit Membership and Union Representational StatusEmploy-CardUnionee CountCountNo.No.1NameEffectiveDate ofRespondent &/or GeneralCardCounselContention(s)(1980)Resp.1Ashig, Fauzia .. ......Late Sept. 1 Not on payroll .................or early2. "Election only" card..... .Oct.3.Supervisory taint, if F.Miller found to be super-visor4.Card undated ...................5.Replacement forMarinor O'Dell.Basis and Commentsx ..................1.Concededlyin unit 10-5 through 10-10 (Jt. Exh.2).2Respondent'spersonnel manager Troxel's testimo-ny (as well as if F. Miller foundthat ofsupervisorSoto)and also its personnel records and otherdocuments establish Ashig was not terminated until10-10 (G.C.Exhs. 18, 3, and 4)...3.Credit testimony of card solicitor Florence Miller,whom I find not then a supervisor within meaningof Act,that she solicited and Ashigsignedcard (attop) in her presence in late Sept.or early Oct.4.Regardless of what Ashig may have been told byFlorence Miller,whose related testimony I largelydiscredit for a variety of reasons including testimo-nial demeanor observations,language of card isclear as designation of union bargaining representa-tive and is therefore valid and should be counted assuch.SeeDresser Industries,248 NLRB 33 (1980),enfd.asmodified654 F.2d 944 (4th Cir.1981);HitchinerMfg.Co.,243NLRB927 (1979),enfd.634 F.2d 1110 (8th Cir.1980).5.No credible evidence Ashig(a packer)was re-placement for Marin (a baker's assistant)or O'Dell(a packer);nor does it follow that even for suchalleged reason her card should not be counted,under the circumstances shown.6.Ashig continued in Respondent'semploy afterreinstatement of Marin and O'Dell.2RESP.Bhatti,Mohammed....10-21."Election only" card.........2.Cardnotvalidafterlawful dischargeon 10-9.Finding. InFinding: CountUnit?Card?YesNoYesNox............x ....................1.Concededlyin unit 10-5 through part of 10-9 (Jt.Exh. 2)........2.Card language clear and its representational pur-pose understood.Valid as Union bargaining agentdesignation in accordance with its terms.SeeJef-frey,supra;Hitchiner,supra.3.Since 10-9 discharge unlawful,foundin unit withvalidUnion card for all of 10-9 as well as 10-10(and from 10-2 on).GC APPENDIXB-ContinuedEmploy-Caronee CountCountNo.No.NameEffectiveDate ofRespondent &/or GeneralUnit?Card?CardCounsel Contention(s)(1980)YesNoYesNoBasis and Comments.Resp.3Bianchi,Bolivar........-ReplacementforVera.........x ....................- ........Credit testimony of Respondent's supervisor and wit-(infra).nessAgrin (corroborated by General Counsel'switness Goodman) thatBianchi was hired on 8-26as replacementfor Humberto Vera(who was un-lawfully terminated on 8-23).Accordingly, Veraand not Bianchi should be considered to be in unit.SeeNLRB v. Fabsteel Co. of Louisiana,587 F.2d689 (5th Cir. 1979).4- Gomez, Roberto....................................................................x..............................Concededlyin unit 10-5 through10-10 (Jt. Exh. 2).GC................................5- Goodman,Vicki........-Supervisor or temporary....................x..........-Finding: InFinding: Count-........Evidenceestablishesthat, after originally having beena retail salesclerk in the separate, nonunit retailstore, in 1979 Goodmanwas first madean officesecretary at $225 per weekand then"office super-visor" at $275per week.In mid-September..........1980, shortly afterbeing informed at a managementmeetingthat"a union [is]trying to come in" andgiven a "top secret" memorandumnot to be dis-closedto subordinates, in mid-September she wastold she was being movedto thepacking sectionand would bemade its supervisor.About 2 weekslater shewas informedshe was shipping and re-ceiving supervisor, with a subordinate(BolivarBianchi,supra) under her, at same time, Goodmanserved(about 50percent oftime) in charge of"productdevelopment," reportingdirectly to Per-sonnelManagerTroxel. She was expressly told byTroxel as wellasOperationsManagerAnderson(undisputedby Anderson)that she wasnot apacker,althoughshe occasionally(as did others,including Respondent's principalCaccavo) assistedwithpacking when essential. Goodman was termi-nated subsequent to the time here material...........NotwithstandingTroxel's suggestionthat Goodmanwas movedinto packing as a rank-and-filepacker,it is noted that Goodman continued, unlike hourlypaid packers, to be on her usual $275 weeklysalary.The General Counsel contendsthat at bestGoodman was only very tentatively carried in the........packing unit in order to"pack"the bargaining unit.On the record as a whole, I find that Goodmancontinued,at the time here material, to function ina supervisoryormanagerialcapacity,allied tomanagement and its interests,and should not beregarded as a memberof thebargaining unit. Employ-UonaCtrdCNameeeounCountNo.No.6-Gross,Roger...........7-Harris,Michael........8-Heisterkamp,Jean .....9- Helmer,Sven.............10- Hughes,Kieran.........11- Jaramillo, Eduardo....123Mann,Carmen..........134Miller,Florence........APPENDIXB-ContinuedEffectiveFinding: InDate ofRespondent &/or GeneralUnit?CardCounsel Contention(s)(1980)YesNoResp.- - ...........................................x............- - ........................................x..........GC............Finding: CountCard?YesNoBasis and Comments- ........- ...... Concededlyin unit 10-5 through 10-10 (Jt. Exh. 2).Concededlyin unit 10-5 through 10-10 (Jt. Exh. 2).- Temporary ........................................-........-........GCLaid off 10-10 .....................................GC............- Laid off 10-10 ......................... x.................................................................- - .............................................x............8-12- ..............................................x............RESP.8-13 1. "Election only" card..........x............2.Card misrepresentation ......3.Supervisor...........................2.Whetheror not Hughes was laid off on 10-10, astheGeneral Counsel contends(G.C. Exh. 15), orwhetherRespondent changed its mind and contin-ued him on with reduced hours as its personnelmanager Troxel testified and as is borne out by itspayroll records(G.C.Exh.2), in any event heworked and was in theunit 10-5 through 10-10,the period here material...........-........-........Concededly in unit 10-5 through 10-10 (Jt.Exh. 2)...........x ....................Unit and union membership conceded(Jt.Exh. 2)...........x..........Not in unit;a mere transientfiller, concededly, whilewaiting for a job,seekinga few occasional dollarsfrom workinga half-day a week (when she did; sheworked a total of only 12 hours September-Octo-ber 1980,when she obtained a management jobelsewhere);accordingtoPersonnelManagerTroxel, carried onbooks as a "retail store" employ-ee,and for that additional reason not in unit.(Shewas formerly "retailmanager and residentartist"of the sales store, and is a friendof CaccavoandGlicken;acknowledgesshe is desirous of"help[ing]out [Caccavo] if ... needed"and thatshe knew a"Unionwas trying to come in.")1.Concededlyin unit 10-5 through10-9 (Jt. Exh. 2).2.Althoughmuch confusion and uncertainty, withconflictingrecords ofRespondent itself, surroundsthe questionof whetherHelmer workedon 10-11(Saturday, the day of his layoff), in view ofHelmer'spositive testimony,asRespondent's wit-ness,corroborated by Respondent's supervisor andwitness Islet, thathe worked on 10-11, it is foundthatHelmer was a member ofthe unit 10-5through 10-10 (the only dayshere material).- .......- ........ 1. Concededlyin unit 10-5 through 10-9 (Jt. Exh. 2).1.Concededlyin unit10-5 through 10-10 (Jt. Exh.2). APPENDIX B-ContinuedEffectiveFinding:InFinding: CountEmploy-CardDate ofRespondent&/or GeneralUnit?Card?ee CountNameBasis and CommentsCountCardCounsel Contention(s)No.No.(1980)YesNoYesNoResp.Originally hired as a packer in 1978, FlorenceMiller served from 3-79 to 4-80 only,as a packingsupervisor. She ther-after, through at least October1980,again became a rank-and-file packer, as herpersonnel file (G.C. Exh. 32) shows-i.e., that in 4-80 (and until 4-13-81; see infra) she "Retired fromsupervisory position" and "Converted Back toWage/Hr.-No longer a supe[rvisor]." She wassolicited by Marin to sign a union card,which shedid,well understanding its meaning and signifi-cance. She testified twice at the trial-first as Gen-eralCounsel'switness and later as Respondent'switness,her testimonyasRespondent'switnessbeing in sharp contrast to her earlier testimonybefore me as General Counsel'switness.She con-ceded that during thehiatus inthe trial followingher testimony as General Counsel's witness, shewas approached by Respondent and supplied Re-spondent's counsel with a statement elicited fromher andsworn to beforeRespondent'scounsel(G.C. Exh. 31A), dated 4-9-81, a few days afterwhich she received a promotionand a$25-weeklyraise (4-13-81; G.C. Exh. 32) and thereafter exe-cuted a further but more extensive statement (G.C.Exh. 31B;5-20-81) to Respondent's counsel, andthen appeared here as a witness on Respondent'sbehalf to contradict her earlier testimony as Gener-alCounsel'switness.She also attempted in hersecond postpromotion affidavit,aswell as on hersecond trip to the witness stand, to expand heralleged job "authority" to make it out to be super-visory-also in contrast to her earlier testimonybefore me and contrary to her personnel records.Under these circumstances, and based on my closetestimonial demeanor observations when she testi-fied,I am constrained to regard her later testimonyas seriously prevaricative.3. In any event, however, regardlessof what she mayhave been told about her union card, the words onthat card, which she testified she read, and whichshe understood,are clear and unambiguous as adesignationof the Unionas bargaining representa-tive, and she never sought the return of that card. APPENDIX B-ContinuedUnionEffectiveFinding:InFinding- CountEmploy-ee CountCardNameDate ofRespondent&/or GeneralUnit?Card?Basis and CommentsNo.CountNo.Card(1980)Counsel Contention(s)YesNoYesNoRespHer card should therefore be counted.SeeJeffrey,supra;Hitchiner,supra.Nor are a card-signing em-ployee's post facto alleged substance ruminations-particularly under the highly suspicious circum-stances here, involving a second visit to the witnessstand following a promotion and raise by her spon-sor for the revisit to the stand-to be accordedtellingweight.SeeGissel,395 U.S.at 608(1969).Since Florence Miller was not a supervisor and hercard was a valid union representational designationat the times here material,she was a member of thebargaining unit and her card should be counted.RESP..................145Miller, Vallone ... .... .8-131"Election only" card........ x..... ............x ...............1Concededlyin unit 10-5 through10-10 (Jt. Exh.2.Supervisorytaint,ifF.2).Miller found to be a su-pervisor........2.ValloneMiller was solicited to sign a card by hermother,FlorenceMiller (supra, according to hertestimonybeforeher second visit to the witnessstand as described above), who (as well as Marin)......explained the card to her, and she authorized andinstructed her mother to sign for her (testimony ofmother and daughter)(On her postpromotion re-visit to the witness stand,mother Florence Millerattempted to water this down by indicating shetold her daughter it was for purposes of election,etc. I discredit this testimony.See supra,commentssub "Miller,Florence ")......3.However,regardless of what Vallone Miller mayhave been told, the language of her card is clearand unambiguous as a valid union bargaining repre-sentational designation,and it should be countedSeeJeffrey,supra;Hitchiner,supra. Nor, in view offinding,supra (sub "Miller,Florence,"comments)that Florence Miller was not a supervi-sor during the period here material,was there any"supervisory taint" to the card of Vallorie MillerRESP............. .1516Neumann,9-30 1. "Election only" card ........ x.............x ..................1Concededly in unit 10-5 through 10-10 (Jt. Exh.Katherine.2.Supervisory taint,ifF.2).Miller found to be a su-pervisor. APPENDIXB-ContinuedEmploy-UnionEffectiveFinding: InFinding: Countee CountCardNameDate ofRespondent &/or GeneralUnit?Card?Basis and CommentsNoCountCardCounsel Contention(s).No.(1980)YesNoYesNoResp.2.Neumann testified credibly that she obtained unioncard from Mann, well aware of what it was, tookithome and signed it, returned it to Marin,and hasnever asked for it back.She expressly testified thatshe signed the card because"Iwanted the Unionto serve as my collective bargaining representa-tive." (I discredit contrary intimations by FlorenceMiller on her revisit to the witness stand. Seesupra,comments sub "Miller,Florence.")3. In view of fording(supra, sub "Miller,Florence,"comments) that FlorenceMiller was not a supervi-sor duringthe periodherematerial there is no"supervisory taint"to the card of Katherine Neu-mann.RESP...........167O'Dell, Leesa ... .........8-16"Election only" card ............. x....... ...x ..................1.Concededly in unit 10-5 through 10-10 (Jt. Exh.2).2.Regardless of whether she was told the purpose ofcard was"to enable us to have a vote to bring theunion in...just to vote" (as she testified),O'Delltestified that after attending union organizationaldiscussions she-with 3 years of college and to my........observation an intelligent,alert person-read, un-derstood, and signed the card,the language ofwhich is clear and unambiguous as a representa-tional designation of the Union. Under these cir-cumstances,her card should be counted. SeeGissel,supra;Jeffrey,supra;Hitckiner,supra.RESP.178Paz,Olga ....................8-181.Misrepresentation............x..... .....2. "Election only" card.........3.Withdrawal of card...........x ...................1.Concededlyin unit 10-5 through 10-10 (Jt. Exh.2).........2. It is undisputed that Paz obtained her union cardfrom Vera and signed it on August 18. TestifyingasRespondent'switness,Paz,a packer in itsemploy for almost 4 years, stated that Vera asked.......her in Spanish on the telephone whether shewanted to enter into the Union,to sign a card fortheUnion,that"everyone had signed,"that heonly needed her signature "in order to have avote."Veradenies this.Paz further testified thatafter signing the card and learning that some otheremployees had not signed,she "furious[lyJ" de-0 APPENDIXB-ContinuedUnionEffectiveFinding: InFinding: CountEmploy-CtC ardNameDate ofRespondent do/or GeneralUnit?Card?Basis and CommentseeounCountCardCounsel Contention(s)NoNo.(1980)YesNoYesNoResp.manded of Vera the return of her card, which hedeclined for the reason that "you signed it already"and he had turned it over to the Union. (She neversought it back from the Union-as corroborated bythe testimony of Union Representative Martas andalsoMarin and Vera thatnoemployee sought thereturn of any card.) Vera specifically denies thatPaz ever sought the return of her card. Paz con-cedes that when requested bya Board agent to testify here she declined forhealth reasons and because even if she were wellshe did not want to testify "against" the Companybecause ithad been "verygood" and "very consid-erate" to her; it is, however, observed that sheapparently had no such compunctions about testify-ing as a witness for Respondent, after receivingdisabilitybenefits of $95 per week for 7 weeksfrom a governmental source, without being termi-nated or laid off. Paz alsotestified, incredibly,sinceshe filled out the Unioncard, that she did not read it except for "name andaddress," and indicated she reads English "verylittle" (although she concededly studied it for 6years in high school)-a contention utterly beliedwhen, at my invitation, she accurately explainedthe card (which is in English) in Spanish to theSpanish interpreter,establishing that she doesindeed understand the meaningof thecard. Shealso otherwise demonstrated an adequate readingcomprehension knowledge of English with regardto her job evaluation form (G.C. Exh. 28) whichshe testified was accurate,as well as with regard toa form in English supporting her application to theCity of New York for benefits (G.C. Exh. 29).Finally, as to the latter, Paz admitted on the wit-ness stand that that form for benefits to her fromthe city of New York (and which she testified shefilled out,signed,and filed)contains information asto her income which was substantially false andmisleading(statingshe earned only $160 per weekwhen in reality her salary, at $6.50 per hour, wasconsiderably higher-$260 for 40 hours), APPENDIXB-ContinuedEffectiveFinding: InFinding CountEmployCardDate ofRespondentdo/or GeneralUnit?Card?ee CountCountNameCardCounselContention(s)Basis and CommentsNo.No.(1980)YesNoYesNoResp.................................................................................................................................................................RESP.189Ramrattan,10-21.Undated ............................. .Ranikissoon.2. "Election only" card..........3.Card not valid afterlawful discharge on 10-9.x...........in order to obtain benefits from the city of NewYork-a successful venture in which she wasknowingly and deliberately assisted by Respond-ent's principalGlicken(then Judy Caccavo), whoattested to this falsehood and acknowledged it inher testimony before me. (This may be regarded asfurther placing Paz under an imagined obligation toassistRespondent in relation to the issues hereunder consideration.) Under all these circum-stances,aswell as my testimonial demeanor obser-vations,I resolve issues of credibility adversely toPaz, and find her card a valid union representation-al designation, which was not withdrawn."It is notessential to the validity of such an [union]authori-zation[card] that its signerbe totally literate in the English tongue,nor are theintended benefits of the Act restricted to those whoare fluent in English.Ruby Concrete Company,213NLRB 724, 727(1974), enfd.519 F.2d 1375 (6thCir. 1975);NLRB v. American Art Industries, Inc.,415 F.2d 1223,1229 (5th Cir.1969);New YorkPatient Aids Inc.d/b/a Guardian Ambulance Serviceand American Medical Supplies,228 NLRB 1127(1977)."World Generator Co.,242NLRB 1295,1309 fn.52 (1979).x ..................1.Concededlyin unit10-5 through 10-9 (Jt. Exh. 2).........2.Card (signing date of which is otherwiseclearlyestablished) language is clear and its representation-alpurpose was understood.ValidasUnion bar-gaining agent designation in accordance with itsterms.SeeJeffrey,supra;Hitchiner,supra.........3.Since 10-9 discharge unlawful,foundin unit withvalid union card for all of 10-9 as well as 10-10and from 10-2 on.RESP. APPENDIXB-ContinuednoEffectiveEmploy-CardDate ofee CountCountNameCardNo.No.(1980)1910Reynolds,Paula........10-16Finding:InFinding:CountRespondent&/or GeneralUnit?Card?CounselContention(s)YesNoYesNoBasis and CommentsResp.1.Alleged dtscriminatee.........x.......... .........x .. ..............1.Concededly in unit 10-5 through 10-10 (Jt. Exh.2. "Election only" card..........2).2.Reynolds'credited testimony establishes that shesigned the union card after participating in organi-zational discussions,"read[ing] every word" on thecard-the representational designation language ofwhich is clear and unambiguous-carefully consid-ering it and talking it over with her roommateO'Dell (supra).................................................................................3.Since Reynolds was unlawfully terminated in vio-lation of the Act, she continued to be an employeeand unit member as well as a valid union card-signer,during the period here material,regardlessof whether or not"replaced."20- Rodriguez,Ismael....- - ...................................x....... ............- ........Concededly in unit 10-5 through 10-10 (Jt.Exh. 2).21- Salazar,Jaime...........- - ................................ ......x.....................- .......- .......Concededly in unit 10-5 through 10-10(Jt.Exh. 2).................................GC........................................22- Schumann-Possiblereplacementforx .....................- ........- .......Schumann entered Respondent's employ on 9-8-80,("Schuman")Reynolds(supra).after an interview about a week earlier,as a bakerRobert.at $5 per hour..........................................................................................................The General Counsel contends he was a"possiblereplacement"forReynolds,a$5.50-per-hourbaker's assistant who had been terminated on 8-23-80.Unlike Reynolds,who was a baker's assistant,.......................................................................................................Schumannwas a somewhat experienced (AirForce) baker(G.C. Exh.7,p. 1) although Re-spondent's baker Worthman characterizes him as amere baker's assistant.While it may have been-particularly in view of Caccavo's testimony thatreplacements were promptly hired for Reynolds-thatSchumann replaced Reynolds;nevertheless,......................................................................................................the evidence is not sufficiently clear,inmy view,to support a finding to that effect withoutresorttospeculation,reasonable as that might be. I accord-ingly find the General Counsel's contention thatSchumann was Reynolds'................................................................................................replacement not established by substantial evi-dence. Schumann is therefore included in the unit.RESP........................... .2311Shafie,Taber........10-31.Authenticity......................x..... ................x ...................1.Concededly in unit 10-5 through 10-10 (Jt. Exh.2.Card misrepresented..........2).3.Card obtained after 10-10..ww APPENDIXB-ContinuedEmploy-UnionEffectiveFinding: InFinding: Countee CountCardCNameDate ofRespondent &/or GeneralUnit?Card?Basis and CommentsNoountCardCounsel Contention(s).No.(1980)YesNoYesNoResp.GC.............................24- Soto,Vincent............-Supervisor.........................................x..... ..-................2.Credited evidenceestablishes that on 10-3 Bhattisupplied Shafie with a union card at Shafie's re-quest and that,afterBhatti explained its advan-tages,Shafie filled it out and signed it in Bhatti's........presence, returning it to Bhatti,who in turn gave ittoMarin fordelivery tothe Union.While Shafie'ssubscripton on the card(G.C. Exh. 13 (13)) doesnot match the signature on the bottomof his FormW-4 (G.C.........Exh. 25), it clearly correspondsto the printing ofhis name on the top lineof his Form W-4; and, inthe absenceof any evidencenegating the creditedtestimonyof Bhattithat Shafiesigned that card inBhatti's presence,Ifind the cardadequately au-thenticated as executedby Shafie on 10-3 withoutmisrepresentation. .Supervisor.Respondent personnel managerTroxel'stestimony as well as the parties' stipulation (Jt.Exh. 1)show Soto promotedin July 1980 (andthereafter)to "Assistant Packing Supervisor" atweeklysalary,and his(was well as othercorrobo-rating)creditedtestimonyanddocumentationclearly establish him as a supervisor,with authorityover subordinates,within the meaning of Section2(11) of Act atthe times here material.(On com-parative testimonial demeanorobservations,as wellas based on a mass of credited testimonial as wellas documentary (e.g., G.C. Exhs. 3 and 4) evi-dence, I discredit Respondent'switnessAnderson'sand Caccavo's suggestionsto the contrary.)GC25- Toms, Vivian............- Supervisor ..........................................x..........- .......-........ It is stipulatedthatToms,who was hired as an"office clerical" on 7-21 at $5 per hour, waspromoted to "packing supervisor" on 10-13 at $225...............perweek(It.Exh. 1). Respondent's personneljacket for Toms shows that from 7-21 to 10-13 shewas "office(later ofc. supervisor)"and that on 10-13 she became"packing supervisor" (G.C. Exh.19).Respondent's personnel manager Troxel testi-fied thatRespondent'spayroll records for theweeks APPENDIXB-ContinuedUnionEffectiveFinding.- InFinding: CountEmploy-CardDate ofRespondent &/or GeneralUnit?Card?Bd Cee CountCountNameCardCounselContention(s)ommentsasis anNo.No.(1980)YesNoYesNoResp.ending 9-27, 10-3, and 10-10 list Toms under"Mgr. or supervisors, office personnel." In view ofthe fact that Toms was an office clerical or super-visory employee from 7-21 to 10-13, when shebecame a packingsupervisor (concededly, accord-ing to Troxel, with authority over subordinates inboth of those capacities, as corroborated by clericalemployeeGoodman (supra)who served underher), she is not properly to be regarded within theunit in any of those capacities at the times herematerial.26-Torres, Eliud ...........2712Vera, Humberto ....28White, John ............- - ..........................................x ......... .RESP.- ........- ........Concededly in unit 10-5 through 10-10 (Jt. Exh. 2).8-12Allegeddiscriminatee............x ....................- .......-........ 1Concededlyin unit 10-5 through10-10 (Jt. Exh.2).2.Alleged defenseinvalid.As unlawfullyterminatedemployee,found in unit with valid union card 10-5through 10-10.GC-Supervisor;possiblere-placement for Reynolds(supra).RESP.............x ..........- ........- ........Supervisory as of 9-22 asstipulated(Jt.Exh. 1) andconfirmed by Respondent's personnelrecords, andcredited testimony of Ramrattan and Bhatti. Hispersonnelfile jacket (G.C. Exh. 37) shows him as"Ass'tBaking Supervisor(Trainee)" as of 9-22-80(even though he was not then carried in "payroll"book under alleged supervisorycategory nomen-clature series),and his next evaluation(10-18),without any new entry onhis personneljacket,shows "POSITIONAsst Supe"(G.C.Exh. 38),signed by Baking Supervisor Bodek,for whom hesubstitutedwith authority over subordinates. Assupervisory employee,he is not in unit,and ques-tion as towhether hereplaced Reynolds is moot.2913Worthman, Armald ..10-3Replacement for Reynoldsx............(supra)"without conced-ing that therewas aReynoldsreplacement"(Jt.Exh. 1, sub "Worth-man").x ..........1.Concededlyin unit 10-5 through10-10 (Jt. Exh.2).........2. "Replacement"contention not made in good faithin view of proviso attached thereto.U APPENDIXB-ContinuedEmploy-UnionEffectiveFinding: InFinding: Countee CountCardNameDate ofRespondent &/or GeneralUnit?Card?Basis and CommentsNoCountCardCounsel Contention(s).No.(1980)YesNoYesNoResp.3.Reynolds, a baker'sassistantat $5.50 per hour onthe morning(6 a.m.-2 p.m.) shift,was terminated(unlawfully)on 8-23. Worthman, who had previ-ouslyworkedforRespondent,was recalled orrehired,on 9-2,asa baker,at $7.50 perhour on theafternoon (2-10 p.m.) shift. Unlike Reynolds, whoisnot a baker and does not even prepare or mixbatch,Worthman isa highly experiencedjourney-man baker,rated by Ramrattan as the best thereand byBhatti asequal to himself, and byPersonnelManager Troxel as an experienced" and "excel-lent"baker-clearly in noway comparable toReynolds. It is accordingly found that Worthmanwasnot areplacementfor Reynoldsand is properlyto be included in the unit.Total Employees in Unit: 23. WELL-BREDLOAF, INC.337APPENDIX CNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section7 of the Actgives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not toengage inany of these protect-ed concerted activities.WE WILLNOT violate these rights of yours.WE WILL NOT,in violationof theAct, interrogate youabout your or other employees'union membership, ac-tivities,support, sympathies, or desires.WE WILL NOT,in violationof the Act, warn you torefrain from union membership,activities,or support.WE WILL NOTthreaten you with discharge,termina-tion,layoff,furlough,suspension,or job lossor decreasefor union membership,activities, or support.WE WILLNOT terminate the employment of, dis-charge, layoff,suspend, or refuse to reinstate,rehire, orreemploy youbecause you seek to bargaincollectivelywith us,or because you joinor apply formembership in,affiliatewith,designate as bargaining representative, oract on behalf of orin sympathywith any labororganiza-tion,or because you exercise or seek to exercise anyright under theNational Labor Relations Act.WE WILLNOT discharge or otherwise discriminateagainst you for filing charges or giving testimony underthe National LaborRelations Act.WE WILL NOT in any other manner interfere with, re-strain,or coerce you in the exercise of the rights guaran-teedyou bySection 7of the Act.WE WILL offer the following persons immediate, full,and unconditional reinstatement to their former or sub-stantially equivalent jobs and seniority with us, and WEWILL pay them for any wages and benefits lost by thembecause of their discharge or layoff by us in 1980, plusinterest. (Regarding those who have already been prop-erly offered but who have declined to accept such rein-statement,WE WILL make them whole for any wagesand benefits lost by them because of the discharge orlayoff,plus interest.)The employees are:Mohammed BhattiRamkissoon RamrattanCarmen MarinPaula ReynoldsLeesa O'DellHumberto VegaWE WILL atonce eliminatefrom our recordsall indi-cations thatany of the aboveemployees were dischargedor laid off for any deficiency in work performance, orfor union membership or activity; WE WILL NOT 30report to any employer,prospective employer, employ-ment agency,or credit or character inquiry; and WEWILL NOT use such terminations or layoffs as a basis forfuture personnel actions against the employees; and WEWILL so notify our employees in writing.WE WILL,on request,recognize and bargain collec-tivelywith Bakery, Confectionary & Tobacco WorkersInternational Union of America, Local 3, AFL-CIO asthe exclusive bargaining representative or our employeesin the following appropriate unit,and embody in asigned agreement any understanding reached:All full-time and regular part-time production andmaintenance employees including bakers,packers,porters, and shippers employed by us at our facilityat 432 East 91st Street, New York, New York, butexcludingofficepersonnel,salespersonnel, truckdrivers, guards, all other employees,and supervisorsas defined in Section2(11) of the Act.THE WELL-BREDLOAF, INC.